Execution Version


Published Deal CUSIP #: 12611QAG3
Published Revolving Facility CUSIP #: 12611QAH1




__________________________________________________________________
Exhibit 10.1
AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
Dated as of December 19, 2019
among
CNA FINANCIAL CORPORATION,
as Borrower
The LENDERS Party Hereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
and
ASSOCIATED BANK, NATIONAL ASSOCIATION
BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
CITIBANK, N.A.,
THE NORTHERN TRUST COMPANY, and
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents
WELLS FARGO SECURITIES, LLC and JPMORGAN CHASE BANK, N.A.
Joint Lead Arrangers and Joint Bookrunners
________________________________________________________________________






733301099 15483412



--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS ..............................
1


 
Section 1.01
Certain Defined Terms..........................................
1


 
Section 1.02
Other Interpretive Provisions................................
22


 
Section 1.03
Accounting Terms.................................................
23


 
Section 1.04
Division.................................................................
23


ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES...........................
23


 
Section 2.01
The Advances........................................................
23


 
Section 2.02
Making the Advances............................................
24


 
Section 2.03
Certain Fees...........................................................
26


 
Section 2.04
Reduction and Extensions of the
Commitments........................................................
26


 
Section 2.05
Increase of Commitments......................................
28


 
Section 2.06
Repayment.............................................................
29


 
Section 2.07
Interest...................................................................
29


 
Section 2.08
Additional Interest on Eurodollar Rate
Advances...............................................................
30


 
Section 2.09
Interest Rate Determinations.................................
30


 
Section 2.10
Voluntary Conversion and Continuation of
Advances...............................................................
36


 
Section 2.11
Prepayments of Advances.....................................
36


 
Section 2.12
Increased Costs......................................................
37


 
Section 2.13
Illegality.................................................................
38


 
Section 2.14
Payments and Computations.................................
38


 
Section 2.15
Taxes...................................................................
39


 
Section 2.16
Set-Off; Sharing of Payments, Etc........................
44


 
Section 2.17
Right to Replace a Lender.....................................
45


 
Section 2.18
Designation of a Different Lending Office...........
45


 
Section 2.19
Evidence of Indebtedness......................................
46


 
Section 2.20
Defaulting Lenders................................................
46


ARTICLE III
CONDITIONS PRECEDENT...........................................................
48


 
Section 3.01
Conditions Precedent to Effectiveness..................
48





- i-
733301099 15483412



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


 
Section 3.02
Conditions Precedent to Each Borrowing.............
49


ARTICLE IV
REPRESENTATIONS AND WARRANTIES...................................
50


 
Section 4.01
Representations and Warranties of the
Borrower................................................................
50


ARTICLE V
COVENANTS OF THE BORROWER............................................
53


 
Section 5.01
Covenants..............................................................
53


ARTICLE VI
EVENTS OF
DEFAULT...................................................................
59


 
Section 6.01
Events of Default...................................................
59


ARTICLE VII
THE ADMINISTRATIVE AGENT...................................................
61


 
Section 7.01
Appointment and Authority...................................
61


 
Section 7.02
Rights as a Lender.................................................
61


 
Section 7.03
Exculpatory Provisions.........................................
61


 
Section 7.04
Reliance by Administrative Agent.........................
62


 
Section 7.05
Delegation of Duties..............................................
63


 
Section 7.06
Successor Administrative Agent............................
63


 
Section 7.07
Non-Reliance on Administrative Agent and Other
Lenders........................................................
64


 
Section 7.08
No Other Duties, Etc.............................................
65


 
Section 7.09
Administrative Agent May File Proofs of
Claim.....................................................................
65


 
Section 7.10
Certain ERISA Matters..........................................
65


ARTICLE VIII
MISCELLANEOUS..........................................................................
67


 
Section 8.01
Amendments, Etc..................................................
67


 
Section 8.02
Notices, Etc...........................................................
68


 
Section 8.03
No Waiver; Remedies............................................
70


 
Section 8.04
Costs, Expenses and Indemnification....................
70


 
Section 8.05
Binding Effect.......................................................
72


 
Section 8.06
Assignments and Participations............................
72


 
Section 8.07
Governing Law; Submission to Jurisdiction.........
76


 
Section 8.08
Severability............................................................
77


 
Section 8.09
Execution in Counterparts.....................................
77





- ii-
733301099 15483412



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


 
Section 8.10
Survival.................................................................
77


 
Section 8.11
Waiver of Jury Trial...............................................
77


 
Section 8.12
Confidentiality.......................................................
77


 
Section 8.13
Nonliability of Lenders; No Fiduciary
Relationship...........................................................
78


 
Section 8.14
USA Patriot Act.....................................................
78


 
Section 8.15
Electronic Execution.............................................
78


 
Section 8.16
Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.............................................
79


 
Section 8.17
Acknowledgment Regarding Any Supported
QFCs.....................................................................
79


 
Section 8.18
Amendment and Restatement; No Novation.........
80







- iii-
733301099 15483412



--------------------------------------------------------------------------------




SCHEDULES
Schedule I    - Lenders and Commitments
Schedule II    - Existing Liens
EXHIBITS
Exhibit A    - Form of Notice of Borrowing
Exhibit B    - Form of Assignment and Acceptance
Exhibit C    - Form of Opinion of Counsel
for the Borrower
Exhibit D    - Form of Compliance Certificate of Borrower
Exhibit E    - Form of Promissory Note
Exhibit F-1    - Form of U.S. Tax Compliance Certificate
Exhibit F-2    - Form of U.S. Tax Compliance Certificate
Exhibit F-3    - Form of U.S. Tax Compliance Certificate
Exhibit F-4    - Form of U.S. Tax Compliance Certificate






733301099 15483412



--------------------------------------------------------------------------------




THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of December 19,
2019 (this “Agreement”) is among CNA FINANCIAL CORPORATION, a corporation
organized under the laws of Delaware (the “Borrower”); the LENDERS from time to
time party hereto; and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent.
The Borrower has requested that the Lenders (as defined below) extend credit in
the form of Commitments under which the Borrower may obtain Advances in an
aggregate principal amount not exceeding $250,000,000 (subject to increase or
decrease as provided herein) at any one time outstanding for the general
corporate purposes of the Borrower.
The Lenders are prepared to extend such credit upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Acquisition” means any transaction, or any series of related transactions,
consummated after the date of this Agreement, by which the Borrower and/or any
of its Subsidiaries (i) acquires any Person or all or substantially all of the
assets of any Person, whether through the purchase of assets, merger or
otherwise, (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) control of at least a
majority of Voting Stock of another Person or (iii) directly or indirectly
acquires control of a more than 50% ownership interest in any partnership, joint
venture or other entity, or of any general partnership (or equivalent) interest
in any such entity.
“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent for the Lenders hereunder or any successor in such capacity.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.
“Agreement” has the meaning given such term in the Preamble.


733301099 15483412



--------------------------------------------------------------------------------



“Aggregate Specified Indebtedness” means the aggregate Specified Indebtedness of
the Borrower and its Subsidiaries determined on a Consolidated basis in
accordance, subject to the provisos of the definition of Specified Indebtedness,
with GAAP as in effect on December 31, 2018.
“Anniversary Date” has the meaning specified in Section 2.04(b)(i).
“Annual Statement” means the annual statutory financial statement of any
Material Insurance Subsidiary required to be filed with the insurance
commissioner (or similar authority) of its jurisdiction of incorporation (or,
with respect to any Lloyd’s syndicate in which any Material Insurance Subsidiary
has a membership interest, an equivalent annual financial statement of such
Lloyd’s syndicate), which statement shall be in the form required by such
Material Insurance Subsidiary’s jurisdiction of incorporation (or Lloyd’s, as
applicable) or, if no specific form is so required, in the form of financial
statements recommended by the NAIC (or Lloyd’s, as applicable) to be used for
filing annual statutory financial statements and shall contain the type of
information recommended by the NAIC (or Lloyd’s, as applicable) to be disclosed
therein, together with all exhibits or schedules filed therewith.
“Anti-Corruption Laws” has the meaning specified in Section 4.01(n).
“Anti-Terrorism Laws” means all applicable anti-money laundering laws and
anti-terrorism finance laws, including the Patriot Act.
“Applicable Lending Office” means, with respect to any Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Rate” means, for any day, with respect to the Facility Fee, any
Eurodollar Rate Advance or any Base Rate Advance, the applicable rate per annum
set forth below under the caption “Facility Fee”, “Eurodollar Rate Spread”, or
“Base Rate Spread”, as the case may be, based upon the ratings by each of S&P
and Moody’s applicable on such date to the Index Debt on such date:
 
Ratings
(S&P/Moody’s)
Facility Fee
(basis points per annum)
Eurodollar Rate 
Spread
(basis points per annum)
Base Rate  
Spread
(basis points per annum)
Category 1
≥ A/A2
11.0
89.0
0.0
Category 2
A-/A3
12.5
100.0
0.0
Category 3
BBB+/ Baa1
15.0
110.0
10.0
Category 4
BBB/Baa2
20.0
117.5
17.5
Category 5
< BBB/Baa2
22.5
127.5
27.5





2
733301099 15483412

--------------------------------------------------------------------------------



For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (c) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first publicly announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities that is administered or managed by (a) a Lender, (b) an Affiliate of
a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
“Arranger” means each of Wells Fargo Securities, LLC and JPMorgan Chase Bank,
N.A., in each case in its capacity as a Joint Lead Arranger and Joint Bookrunner
for the credit facility established hereby.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.


3
733301099 15483412

--------------------------------------------------------------------------------



“Balance Sheet Indebtedness” means Indebtedness of any Person that would appear
on a balance sheet of such Person prepared in accordance with GAAP.
“Base Rate” means for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on such
day plus 1/2 of 1% and (c) the rate per annum equal to the Eurodollar Rate that
would be in effect for a one-month Interest Period plus 1%. The Base Rate for
any day that is not a Business Day shall be the Base Rate as in effect on the
immediately preceding Business Day. If on any day any rate described in clause
(a), (b) or (c) above is not available for any reason, then the Base Rate shall
be determined based upon the other rate or rates. Notwithstanding the foregoing,
if the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Base Rate Advance” means an Advance which bears interest at rates based upon
the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
Section 3(42) of ERISA) the assets of any such “employee benefit plan” or
“plan”.
“Borrower” has the meaning specified in the Preamble.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders pursuant to Section 2.01.
“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to any Eurodollar Rate Advance, on which dealings are carried on in the London
interbank market.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.


4
733301099 15483412

--------------------------------------------------------------------------------



“Change in Control” means Loews shall cease to own beneficially and of record,
free and clear of all Liens, other encumbrances, or voting agreements,
restrictions or trusts of any kind at least 51% of the outstanding shares of
capital stock of the Borrower on a fully diluted basis and shares representing
the right to elect a majority of the Borrower’s Board of Directors; provided,
however, that a Change in Control shall not be deemed to have occurred at any
time (a) Loews owns more of the capital stock of the Borrower than any other
Person (including Persons acting in concert with such Person), (b) Loews owns
beneficially and of record, free and clear of all Liens, other encumbrances or
voting agreements, restrictions or trusts of any kind at least 35% of the
outstanding shares of capital stock of the Borrower on a fully diluted basis and
(c) a majority of the members of the Borrower’s Board of Directors are officers
or designees of Loews or the Borrower or any Significant Subsidiary.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall, in the case
of both clause (i) and (ii) be deemed to be a “Change in Law” regardless of the
date enacted, adopted or issued.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” has the meaning specified in Section 2.01(a).
“Commitment Termination Date” means December 19, 2024 or, in the case of any
Lender whose Commitment is extended pursuant to Section 2.04(b), the date to
which such Commitment is extended; provided in each case that if any such date
is not a Business Day, the relevant Commitment Termination Date of such Lender
shall be the immediately preceding Business Day. When the term “Commitment
Termination Date” is used herein without reference to any particular Lender,
such term shall, in such instance, be deemed to be a reference to the latest
Commitment Termination Date of any of the Lenders then in effect hereunder.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


5
733301099 15483412

--------------------------------------------------------------------------------



“Consolidated” refers to the consolidation of accounts of the Borrower and its
Subsidiaries in accordance with GAAP as in effect on December 31, 2018 (subject,
when referring to unaudited financial statements, to the absence of footnotes
and normal year-end adjustments).
“Consolidated Net Worth” means, at any date of determination, the amount of
Consolidated common and preferred shareholders’ equity of the Borrower and its
Subsidiaries as at such date; provided, however, that unrealized appreciation
and depreciation of securities which are classified as available for sale and
are subject to Accounting Standards Codification 320 - Debt and Equity
Securities as in effect on December 31, 2018 shall be excluded when computing
Consolidated Net Worth; provided further that upon adoption of Accounting
Standards Update 2018-12 - Targeted Improvements to the Accounting for
Long-Duration Contracts, the impact of such adoption as reflected in Accumulated
Other Comprehensive Income/Loss (as disclosed in the Accumulated Other
Comprehensive Income/Loss footnote in the Borrower’s financial statements) will
be excluded for purposes of calculating Consolidated Net Worth.
“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Advances from one Interest Period to the next Interest Period
pursuant to Section 2.10(b).
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or Section
2.10(a).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, receivership, insolvency, reorganization, or similar debtor relief
laws of the United States or other applicable jurisdictions from time to time in
effect.
“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.
“Defaulting Lender” means, subject to Section 2.20(e), any Lender that has (a)
failed to fund any portion of any Advance within two Business Days of the date
such Advance was required to be funded by it hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) notified the Borrower, the Administrative Agent or any other
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement, or


6
733301099 15483412

--------------------------------------------------------------------------------



has made a public statement to that effect (unless such writing or public
statement relates to such Lender’s obligation to fund an Advance hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) failed, within three Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
the terms of this Agreement relating to its obligations to fund its prospective
Advances (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within two Business Days of the date when due, unless the subject of a good
faith dispute, (e) either itself or a direct or indirect parent company (i)
become or is insolvent or has a parent company that has become or is insolvent
or (ii) become the subject of any proceeding under any Debtor Relief Law, or has
had a receiver, conservator, trustee or custodian appointed for it or has a
parent company that has become the subject of any proceeding under any Debtor
Relief Law, or has had a receiver, conservator, trustee or custodian appointed
for it or (f) become the subject of a Bail-in Action; provided that a Lender
shall not become a Defaulting Lender solely as the result of the acquisition or
maintenance of an ownership interest in such Lender or any Person controlling
such Lender or the exercise of control over such Lender or such controlling
Person by a Governmental Authority or an instrumentality thereof so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.20(e)) upon delivery of written notice of such determination to the Borrower
and each Lender (or, if earlier, in the case of any Lender that gives notice
pursuant to clause (a) or (b) above that any of the conditions to funding have
not been or cannot be satisfied when, in fact, such conditions precedent have
been or can be satisfied, on the date that such Lender failed to fund (in the
case of clause (a)) or the date of the applicable notice or public statement (in
the case of clause (b)).
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is, or whose government is, the subject of any
Sanction.
“Disqualified Institution” means (a) any Person designated by the Borrower as a
“Disqualified Institution” by written notice delivered to the Administrative
Agent on or prior to the Effective Date, provided that the


7
733301099 15483412

--------------------------------------------------------------------------------



Borrower, by notice to the Administrative Agent and the Lenders after the
Effective Date (including by posting such notice to the Platform) not less than
five (5) Business Days prior to the effective date of such notice, shall be
permitted to supplement from time to time in writing by name the list of Persons
that are Disqualified Institutions to the extent that the Persons added by such
supplements are competitors of the Borrower or any of its Subsidiaries, (b)
those Persons primarily engaged in the insurance or mutual fund business, (c)
those Persons primarily engaged in hedge fund business identified by the
Borrower by written notice to the Administrative Agent from time to time after
the Effective Date and (d) Affiliates of any Person referred to in clauses (a),
(b) or (c) above that are clearly identifiable as being Affiliates of any such
Person based on the name of such Affiliate and are not bona fide debt investment
funds; provided however that “Disqualified Institutions” shall exclude any
Person that the Borrower has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent from time
to time.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent, which
office may include any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 3.01 shall have been satisfied or waived,
which shall be the date of this Agreement.
“Eligible Assignee” means:


8
733301099 15483412

--------------------------------------------------------------------------------



(a)a Lender and any Affiliate of such Lender (excluding any such Affiliate
primarily engaged in the insurance or mutual fund business);
(b)    a commercial bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $1,000,000,000;
(c)    a savings bank organized under the laws of the United States, or any
State thereof, and having total assets in excess of $500,000,000;
(d)    a commercial bank organized under the laws of any other country which is
a member of the OECD or a political subdivision of any such country, and having
total assets in excess of $1,000,000,000; and
(e)    a finance company or other financial institution or fund (whether a
corporation, partnership or other Person, but excluding any corporation,
partnership or other Person primarily engaged in the insurance or mutual fund
business) which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business, and having total assets
in excess of $500,000,000.
For the avoidance of doubt, each Disqualified Institution is subject to Section
8.06(i).
Notwithstanding the foregoing, an Eligible Assignee shall not include (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), (C) a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person) or
(D) Disqualified Institutions.
“Environmental Law” means any federal, state or local governmental law, rule,
regulation, order, writ, judgment, injunction or decree relating to pollution or
protection of the environment or the treatment, storage, disposal, release,
threatened release or handling of Hazardous Materials, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and the
Federal Insecticide, Fungicide and Rodenticide Act.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


9
733301099 15483412

--------------------------------------------------------------------------------



“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the FRB.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in the Administrative
Questionnaire of such Lender or in the Assignment and Acceptance pursuant to
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent, which office
may include any Affiliate of such Lender or any domestic or foreign branch of
such Lender or such Affiliate.
“Eurodollar Rate” means, subject to Section 2.09(e),
(a) for any Interest Period for each Eurodollar Rate Advance, the rate per annum
(rounded upward, if necessary, to the nearest whole multiple of 1/100 of 1% per
annum) equal to the London interbank offered rate (“LIBOR”) administered by ICE
Benchmark Administration (or a comparable or successor quoting service approved
by the Administrative Agent) for Dollars for a period equal in length to such
Interest Period as displayed on Reuters Screen LIBOR01 Page or, in the event
such rate does not appear on such Reuters page, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) as of 11:00 A.M. (London time) on the date (as to
any Interest Period, the “Determination Date”) that is two Business Days before
the first day of such Interest Period, as LIBOR for a period equal to such
Interest Period. In the event that no LIBOR Screen Rate is available, then the
“Eurodollar Rate” with respect to such Interest Period for such Eurodollar Rate
Advance shall be the rate per annum equal to the average of the rates per annum
at which deposits in U.S. dollars are offered by the principal office of first
class banks in London, England to leading banks in the London interbank market
to the Administrative Agent at 11:00 A.M. (London time) on the Determination
Date for a period equal to such Interest Period; and
(b) for any interest rate calculation with respect to a Base Rate Advance, the
rate per annum (rounded upward, if necessary, to the nearest whole multiple of
1/100 of 1% per annum) equal to the LIBOR Screen Rate for Dollars for an
Interest Period equal to one month (commencing on the date of determination of
such interest rate), at approximately 11:00 A.M. (London time) on such date of
determination, or, if such date is not a Business Day, then the immediately
preceding Business Day. In the event that no LIBOR Screen Rate is available,
then the “Eurodollar Rate” with respect to such Interest Period for such Base
Rate Advance shall be the rate per annum equal to the average of the rates per
annum at which deposits in U.S. dollars are offered by first class banks in the
London interbank market to the Administrative Agent at 11:00 A.M. (London time)
for a period equal to one month commencing on such date of determination.


10
733301099 15483412

--------------------------------------------------------------------------------



Notwithstanding the foregoing, (x) if the Eurodollar Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement and
(y) unless otherwise specified in any amendment to this Agreement entered into
in accordance with Section 2.09(e), in the event that a Benchmark Replacement is
implemented, then all references herein to Eurodollar Rate shall be deemed
references to such Benchmark Replacement.
“Eurodollar Rate Advance” means an Advance which bears interest at rates based
upon the Eurodollar Rate.
“Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the FRB for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Representations” means the representations and warranties set forth in
clause (iii) of Section 4.01(e) and in Section 4.01(f).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in such Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.17) or (ii) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Sections 2.15(g) and
2.15(h), and (d) any withholding Taxes imposed pursuant to FATCA.


11
733301099 15483412

--------------------------------------------------------------------------------



“Existing Agreement” means the Revolving Credit Agreement dated as of August 28,
2015 among the Borrower, various lenders and Wells Fargo, as administrative
agent.
“Existing Commitment Termination Date” has the meaning specified in Section
2.04(b)(i).
“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Advances.
“Facility Fee” has the meaning specified in Section 2.03(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into between the United States and any other Governmental
Authority in connection with the implementation of the foregoing, and any fiscal
or regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement, or any treaty or convention among Governmental
Authorities and implementing the foregoing.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it. Notwithstanding the foregoing, if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Authority” means any federal government, any state, province or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory, taxing or administrative functions of or
pertaining


12
733301099 15483412

--------------------------------------------------------------------------------



to government including any board of insurance, insurance department or
insurance commissioner (including any supra-national bodies such as the European
Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any such
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, provided, that the terms Guarantee shall not include (i)
endorsements for collection or deposit in the ordinary course of business and
(ii) obligations incurred by any Insurance Subsidiary in the ordinary course of
its financial guaranty or other business.
“Hazardous Materials” means (a) petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, and radon
gas, (b) any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants” or “pollutants”, or words of similar meaning and regulatory
effect, under any Environmental Law and (c) any other substance exposure to
which is regulated under any Environmental Law.
“Hostile Acquisition” means an Acquisition that has not been approved by the
board of directors of the target company prior to the commencement of a tender
offer, proxy contest or the like in respect thereof.
“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, acceptances, or
similar instruments, (e) Capitalized Lease Obligations, (f) Net Hedging
Obligations, (g) Guarantees, (h) obligations for which such Person is obligated
pursuant to or in respect of a Letter of Credit and (i) repurchase obligations
or liabilities of such Person with respect to accounts, notes receivable or
securities sold by such Person (but excluding the obligations of any Insurance
Subsidiary in respect of the repurchase of securities pursuant to Repurchase
Agreements or the lending of


13
733301099 15483412

--------------------------------------------------------------------------------



securities pursuant to securities lending arrangements, in each case, entered
into in the ordinary course of business).
“Indemnified Party” has the meaning specified in Section 8.04(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) Other Taxes to the extent not otherwise
described in the preceding clause (a).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Insurance Regulatory Authority” means, for the Borrower or any Insurance
Subsidiary, (a) the insurance department or similar administrative authority or
agency located in the state or other jurisdiction in which the Borrower or such
Insurance Subsidiary is domiciled; and (b) if the Borrower or such Insurance
Subsidiary is a member of a syndicate at Lloyd’s, the Society and Corporation of
Lloyd’s.
“Insurance Subsidiary” means a Subsidiary of the Borrower which is engaged
primarily in any insurance or reinsurance business.
“Interest Period” means, with respect to any Eurodollar Rate Advance, the period
beginning on the date such Eurodollar Rate Advance is made or Continued, or
Converted from a Base Rate Advance, and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
Interest Period shall be (subject to availability) one, two, three or six
months, or if all Lenders agree, nine or twelve months, as the Borrower may,
upon notice received by the Administrative Agent not later than 12:00 P.M. on
the third Business Day prior to the first day of such Interest Period, select;
provided that:
(i)    the Borrower may not select any Interest Period for any Lender that ends
after the Commitment Termination Date in effect for such Lender;
(ii)    each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and
(iii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such


14
733301099 15483412

--------------------------------------------------------------------------------



Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day.
“Invested Assets” means, as of the end of any calendar year, the sum of total
investments, cash and cash equivalents, accrued investment income and
receivables for securities sold, all calculated consistently with the
calculation of such items in the audited Consolidated balance sheet of the
Borrower and its Subsidiaries for such calendar year.
“IRS” means the United States Internal Revenue Service.
“Lenders” means the lenders listed on the signature pages hereof and each Person
that shall become a party hereto pursuant to Sections 2.05 and 8.06.
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
“LIBOR” has the meaning assigned to such term in the definition of “Eurodollar
Rate.”
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurodollar Rate.”
“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from the Governmental Authority
in connection with the operation, ownership or transaction of insurance
business.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having substantially the
same effect as a lien, including the lien or retained security title of a
conditional vendor.
“Loews” means Loews Corporation, a Delaware corporation.
“Majority Lenders” means, at any time, Lenders having Exposures and unused
Commitments representing more than 50% of the sum of the total Exposures and
unused Commitments at such time; provided that the Exposure and unused
Commitment of any Defaulting Lender shall be disregarded in any determination of
Majority Lenders.
“Margin Stock” means margin stock within the meaning of Regulation U.
“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries, taken as a whole, (ii) the legality, validity or
enforceability of this Agreement or (iii) the ability of the Borrower to pay and
perform its obligations hereunder.


15
733301099 15483412

--------------------------------------------------------------------------------



“Material Insurance Subsidiary” means any Insurance Subsidiary that qualifies as
a Significant Subsidiary without giving effect to the proviso to the first
sentence of the definition of “Significant Subsidiary”; provided that if at any
time the aggregate amount of the revenues or assets of all Subsidiaries that are
not Significant Subsidiaries for or at the end of any period of four fiscal
quarters exceeds 20% of the Borrower’s Consolidated revenues for such period or
20% of the Borrower’s Consolidated assets as of the end of such period, the
Borrower shall (or, in the event the Borrower has failed to do so within 10
days, the Administrative Agent may) designate sufficient Subsidiaries as
“Significant Subsidiaries” to eliminate such excess, and any Insurance
Subsidiary so designated shall for all purposes of this Agreement constitute a
Material Insurance Subsidiary. Any Insurance Subsidiary that is designated as a
“Material Insurance Subsidiary” pursuant to the proviso to the foregoing
sentence shall cease to be a Material Insurance Subsidiary (subject to
re-designation at a subsequent date) if, within 10 days after delivery of the
Borrower’s financial statements for any subsequent period pursuant to Section
5.01(a), (i) the Borrower notifies the Administrative Agent that such Subsidiary
shall no longer be a “Material Insurance Subsidiary” and (ii) after giving
effect to such notice (and any concurrent designation of another Subsidiary as a
“Significant Subsidiary”), there is no excess of the type described in such
proviso. For purposes of making the determinations required by this definition,
revenues and assets of foreign Subsidiaries shall be converted into Dollars at
the rates used in preparing the Consolidated balance sheet of the Borrower
included in the applicable financial statements.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means a “Multiemployer Plan” within the meaning of Section
3(37) of ERISA.
“Municipal Bond” means direct obligations of, and obligations for which the
timely payment of principal of and interest is fully and expressly guaranteed
by, any state, local government, municipality or other political subdivision of
any state of the United States of America.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.
“Net Hedging Obligations” of a Person means the net termination obligations of
such Person, calculated as of any date as if such agreements, devices or
arrangements were terminated as of such date, under (a) any and all agreements,
devices or arrangements designed to protect at least one of the parties thereto
from the fluctuations of interest rates, exchange rates or forward rates


16
733301099 15483412

--------------------------------------------------------------------------------



applicable to such party’s assets, liabilities or exchange transactions, or
fluctuations of prices of equity securities or equity security indexes,
including dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants, or equity or equity index swaps or options, and (b) any and all
cancellations, buybacks, reversals, terminations or assignments of any of the
foregoing.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 8.01 and (ii) has been
approved by the Majority Lenders.
“Note” has the meaning specified in Section 2.19(d).
“Notice of Borrowing” has the meaning specified in Section 2.02(a)(ii).
“OECD” means the Organization for Economic Cooperation and Development.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Advance or this Agreement).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.17).
“Participant” has the meaning specified in Section 8.06(e).
“Participant Register” has the meaning specified in Section 8.06(e).
“Patriot Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)).


17
733301099 15483412

--------------------------------------------------------------------------------



“PBGC” means the Pension Benefit Guaranty Corporation or any successor.
“Permitted Securitization Transaction” means any Securitization Transaction, but
only to the extent that the aggregate “capital”, facility limit or other
principal equivalent amount of such Securitization Transactions which the
Borrower and its Subsidiaries may enter into (measured in the case of revolving
Securitization Transactions by the maximum capital, facility limit or other
principal equivalent amount which may be outstanding at any time) shall not
exceed at any time 10% of the Invested Assets of the Borrower and its
Subsidiaries on a Consolidated basis as of the end of the preceding calendar
year.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, maintained, sponsored or contributed to by the Borrower or any of its
Subsidiaries or, with respect to such a plan that is subject to Title IV of
ERISA, by any member of the Controlled Group.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from the date
such change is publicly announced as being effective.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarterly Statement” means the quarterly statutory financial statement of any
Material Insurance Subsidiary required to be filed with the insurance
commissioner (or similar authority) of its jurisdiction of incorporation (or,
with respect to any Lloyd’s syndicate in which any Material Insurance Subsidiary
has a membership interest, an equivalent quarterly financial statement of such
Lloyd’s syndicate), which statement shall be in the form required by such
Material Insurance Subsidiary’s jurisdiction of incorporation (or Lloyd’s, as
applicable) or, if no specific form is so required, in the form of financial
statements recommended by the NAIC (or Lloyd’s, as applicable) to be used for
filing quarterly statutory financial statements and shall contain the type of
information recommended by the NAIC (or Lloyd’s, as applicable) to be disclosed
therein, together with all exhibits or schedules filed therewith.


18
733301099 15483412

--------------------------------------------------------------------------------



“Receivables” means accounts receivable, premiums, reinsurance payments or other
present or future rights to payment.
“Receivables Related Assets” shall mean in connection with any Securitization
Transaction the collective reference to (a) any rights arising under the
documentation governing or relating to such Receivables covered by such
Securitization Transaction (including rights in respect of Liens securing such
Receivables and other credit support in respect of such Receivables), (b) any
proceeds of such Receivables and any lockboxes or accounts in which such
proceeds are deposited, (c) spread accounts and other similar accounts (and any
amounts on deposit therein) established in connection with such securitization
or asset-backed financing and (d) any warranty, indemnity, dilution and other
intercompany claim arising out of the documentation evidencing such
securitization or asset-backed financing.
“Recipient” means the Administrative Agent or any Lender, as applicable.
“Register” has the meaning specified in Section 8.06(d).
“Regulation T, U or X” means Regulation T, U or X issued by the FRB.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with Section 4043(a) of ERISA.
“Repurchase Agreements” means reverse repurchase arrangements with respect to
securities and financial instruments.
“Responsible Officer” means the Chief Executive Officer, the Treasurer, the
Secretary, any Executive Vice President, any Senior Vice President, any Vice
President or any Director of the Borrower.
“Sanctions” means any sanctions administered or enforced by OFAC or the U.S.
Department of State or any other relevant sanctions authority.
“S&P” means S&P Global, Inc., and its successors.
“SAP” means the accounting procedures and practices prescribed or permitted by
the applicable Insurance Regulatory Authority as in effect from time to time.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.


19
733301099 15483412

--------------------------------------------------------------------------------



“Securitization Transaction” means any transaction in which the Borrower or any
of its Subsidiaries sells or otherwise transfers an interest in Receivables and
Receivables Related Assets to (i) a special purpose entity that borrows against
such Receivables and Receivables Related Assets or (ii) sells such Receivables
and Receivables Related Assets to one or more third party purchasers.
“Significant Insurance Subsidiary” means any Significant Subsidiary which is an
Insurance Subsidiary.
“Significant Subsidiary” of a Person means any Subsidiary (i) the revenues of
which for the most recent period of four fiscal quarters of the Borrower for
which audited financial statements have been delivered pursuant to Section
5.01(a) were greater than 5% of the Borrower’s Consolidated revenues for such
period or (ii) the assets of which as of the end of such period were greater
than 5% of the Borrower’s Consolidated assets as of such date; provided that if
at any time the aggregate amount of the revenues or assets of all Subsidiaries
that are not Significant Subsidiaries for or at the end of any period of four
fiscal quarters exceeds 10% of the Borrower’s Consolidated revenues for such
period or 10% of the Borrower’s Consolidated assets as of the end of such
period, the Borrower shall (or, in the event the Borrower has failed to do so
within 10 days, the Administrative Agent may) designate sufficient Subsidiaries
as “Significant Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Significant
Subsidiaries. Any Subsidiary that is designated as a “Significant Subsidiary”
pursuant to the proviso to the foregoing sentence shall cease to be a
Significant Subsidiary (subject to re-designation at a subsequent date) if,
within 10 days after delivery of the Borrower’s financial statements for any
subsequent period of four fiscal quarters pursuant to Section 5.01(a), (i) the
Borrower notifies the Administrative Agent that such Subsidiary shall no longer
be a “Significant Subsidiary” and (ii) after giving effect to such notice (and
any concurrent designation of another Subsidiary as a “Significant Subsidiary”),
there is no excess of the type described in such proviso. For purposes of making
the determinations required by this definition, revenues and assets of foreign
Subsidiaries shall be converted into Dollars at the rates used in preparing the
Consolidated balance sheet of the Borrower included in the applicable financial
statements.
“Single Employer Plan” means a Plan subject to Title IV of ERISA maintained by
the Borrower or any member of the Controlled Group for employees of the Borrower
or any member of the Controlled Group, other than a Multiemployer Plan.
“Specified Indebtedness” of any Person means (a) Balance Sheet Indebtedness of
such Person and (b) all Guarantees in respect of Balance Sheet Indebtedness of
any other Person, excluding such Guarantees incurred by any Insurance Subsidiary
in the ordinary course of its financial guaranty or other business; provided
that there shall be included in any computation of Specified Indebtedness
described in (b) the entire principal amount of the Guarantees;


20
733301099 15483412

--------------------------------------------------------------------------------



provided further that Specified Indebtedness shall not include (i) Indebtedness
for money borrowed or (ii) Guarantees, in each case, incurred in connection with
any Permitted Securitization Transaction.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the Consolidated
assets of the Borrower and its Subsidiaries as would be shown in the
Consolidated statements of the Borrower and its Subsidiaries as at the beginning
of the twelve-month period ending with the month in which such determination is
made.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Event” means, with respect to a Single Employer Plan, (a) a
Reportable Event, (b) the withdrawal of the Borrower or any other member of the
Controlled Group from such Single Employer Plan during a plan year in which the
Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4069 of ERISA, (c) the termination of such Single Employer Plan, the
filing of a notice of intent to terminate such Single Employer Plan or the
treatment of an amendment of such Single Employer Plan as a termination under
Section 4041 of ERISA or (d) the institution by the PBGC of proceedings to
terminate such Single Employer Plan, in each case which could reasonably be
expected to have a Material Adverse Effect.
“Type” refers to whether an Advance is a Base Rate Advance or a Eurodollar Rate
Advance.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under a Single Employer Plan exceeds
the fair market value of assets allocable to such benefits, all determined


21
733301099 15483412

--------------------------------------------------------------------------------



as of the then most recent valuation date for such Plans using the PBGC
actuarial assumptions utilized for purposes of determining the current liability
for purposes of such valuation.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Voting Stock” means, for any Person at any time, the outstanding securities of
such Person entitled to vote generally in an election of directors of such
Person.
“Wells Fargo” means Wells Fargo Bank, National Association and any successor
thereto.
“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which (other than directors’ qualifying shares)
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person, or (b) any partnership,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Wholly-Owned Subsidiary” shall mean a Wholly-Owned Subsidiary of
the Borrower.
“Withholding Agent” means the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Other Interpretive Provisions. In this Agreement, (a) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”; (b) the term “including” is not limiting and means
“including without limitation”; and (c) unless otherwise expressly specified,
(i) any reference to an agreement (including this Agreement) or organizational
document shall be deemed to include all subsequent amendments and other
modifications thereto; (ii) any reference to a statute or regulation shall be
construed to include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulation;
(iii) any reference to a time of day shall mean such time in New York, New York;
and (iv) Article, Section, Schedule and Exhibit references are to this
Agreement.
Section 1.03    Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP or SAP, as the case may be, as in effect from time to time; provided
that if at any


22
733301099 15483412

--------------------------------------------------------------------------------



time any change in GAAP or SAP would affect the computation of any financial
ratio or requirement set forth hereunder in any material respect, and either the
Borrower or the Majority Lenders shall so request, then (i) the parties hereto
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent therein in light of such change in GAAP or SAP (subject to the
approval of the Majority Lenders) and (ii) pending the effectiveness of any such
amendment, such provision shall be interpreted on the basis of GAAP or SAP as in
effect and applied immediately before such change shall have become effective.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of
Accounting Standards Codification 825 – Financial Instruments and Accounting
Standards Codification 470-20 - Debt with Conversion and Other Options on
financial liabilities and any other applicable accounting rule to the contrary
shall be disregarded.
Section 1.04    Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under any State’s laws: (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
Section 2.01    The Advances.
(a)    Each Lender severally agrees, on the terms and conditions hereinafter set
forth, to make Advances to the Borrower from time to time on any Business Day
during the period from the Effective Date until the Commitment Termination Date
in an aggregate amount not to exceed at any time outstanding the amount set
forth opposite such Lender’s name on Schedule I or, if such Lender has entered
into an Assignment and Acceptance, set forth for such Lender in the Register, as
such amount may be reduced pursuant to Section 2.04(a) or increased pursuant to
Section 2.05 (such Lender’s “Commitment”).
(b)    Each Borrowing and each Conversion or Continuation thereof (i) shall
(except as otherwise provided in Sections 2.09(g) and (h)) be in an aggregate
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof
and (ii) shall consist of Advances of the same Type (and, if such Advances are
Eurodollar Rate Advances, having the same Interest Period) made, Continued or
Converted on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, the Borrower may
from time to time borrow, prepay pursuant to Section 2.11(b) and reborrow under
this Section 2.01.


23
733301099 15483412

--------------------------------------------------------------------------------



Section 2.02    Making the Advances.
(a)    (i)    Each Borrowing shall be made on notice, given not later than 12:00
P.M. on the third Business Day prior to the date of such Borrowing (in the case
of a Borrowing consisting of Eurodollar Rate Advances) or given not later than
12:00 P.M. on the Business Day of such Borrowing (in the case of a Borrowing
consisting of Base Rate Advances), by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof.
(ii)    Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing in substantially the form of Exhibit A, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance.
(iii)    Each Lender shall, before 1:00 P.M. on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its address referred to in Section 8.02, in same day funds, such
Lender’s ratable portion of such Borrowing.
(iv)    After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Section 3.02, the
Administrative Agent will make such funds available to the Borrower at the
Administrative Agent’s aforesaid address.
(b)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing which the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense (excluding loss of
profit) reasonably incurred by such Lender as a result of any failure to make
such Borrowing (including as a result of any failure to fulfill, on or before
the date specified in such Notice of Borrowing, the applicable conditions set
forth in Article III) and the liquidation or reemployment of deposits or other
funds acquired by such Lender to fund the Advance to be made by such Lender as
part of such Borrowing. A certificate as to the amount of such losses, costs and
expenses, submitted to the Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.
(c)    Unless the Administrative Agent shall have received notice from a Lender
(x) in the case of a Borrowing consisting of Base Rate Advances, prior to 1:00
P.M. on the date of such Borrowing, or (y) in the case of a Borrowing consisting
of Eurodollar Advances, prior to the date of such Borrowing, in each case that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion of such Borrowing, the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the date
of such Borrowing in accordance with subsection (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a


24
733301099 15483412

--------------------------------------------------------------------------------



corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand (but without duplication) such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Administrative Agent,
at (i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement (and such Advance shall be deemed to
have been made by such Lender on the date on which such amount is so repaid to
the Administrative Agent).
(d)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve the other Lenders of their obligations hereunder
to make an Advance on the date of such Borrowing, and no Lender shall be
responsible for the failure of any other Lender to make the Advance to be made
by such other Lender on the date of any Borrowing.
(e)    Notwithstanding anything in this Agreement to the contrary, no Lender
whose Commitment Termination Date falls prior to the last day of any Interest
Period for any Eurodollar Rate Advance (a “Terminating Lender”) shall
participate in such Borrowing. Without limiting the generality of the foregoing,
no Terminating Lender shall (i) participate in a Borrowing of any Eurodollar
Rate Advance having an initial Interest Period ending after such Lender’s
Commitment Termination Date, (ii) have any outstanding Eurodollar Rate Advance
Continued for a subsequent Interest Period if such subsequent Interest Period
would end after such Lender’s Commitment Termination Date or (iii) have any
outstanding Base Rate Advance Converted into a Eurodollar Rate Advance if such
Eurodollar Rate Advance would have an initial Interest Period ending after such
Lender’s Commitment Termination Date. If any Terminating Lender has outstanding
a Eurodollar Rate Advance that cannot be Continued for a subsequent Interest
Period pursuant to clause (ii) above or has outstanding a Base Rate Advance that
cannot be Converted into a Eurodollar Rate Advance pursuant to clause (iii)
above, such Lender’s ratable share of such Eurodollar Rate Advance (in the case
of said clause (ii)) shall be repaid by the Borrower on the last day of its then
current Interest Period and such Lender’s ratable share of such Base Rate
Advance (in the case of said clause (iii)) shall be repaid by the Borrower on
the day on which the Advances of Lenders unaffected by said clause (iii) are so
Converted.
Section 2.03    Certain Fees.
(a)    Facility Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee (the “Facility Fee”), which shall
accrue at the Applicable Rate on the average daily amount (whether used or
unused) of such Lender’s Commitment from the Effective Date (in the case of each
initial Lender) and from the effective date specified in the Assignment and
Acceptance pursuant to which it became a


25
733301099 15483412

--------------------------------------------------------------------------------



Lender (in the case of each other Lender) until the Commitment Termination Date
of such Lender; provided that if such Lender continues to have any Exposure
after its Commitment terminates, then its respective Facility Fee shall continue
to accrue on the daily amount of such Lender’s Exposure from the Commitment
Termination Date of such Lender to the date on which such Lender ceases to have
any Exposure. The Facility Fee shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December and, for each Lender,
on the Commitment Termination Date of such Lender and thereafter on demand.
(b)    Administrative Agent’s Fee. The Borrower agrees to pay to the
Administrative Agent, for the Administrative Agent’s own account, an
administrative agency fee at the times and in the amounts heretofore agreed
between the Borrower and the Administrative Agent.
(c)    All Fees. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Persons entitled thereto. Fees (other than prepaid fees) paid shall not be
refundable under any circumstances.
Section 2.04    Reduction and Extensions of the Commitments.
(a)    Commitment Reductions.
(i)    The Commitment of each Lender shall be automatically reduced to zero on
the Commitment Termination Date of such Lender.
(ii)    In addition, the Borrower shall have the right, upon at least three
Business Days’ notice to the Administrative Agent, to terminate in whole or
reduce ratably in part the unused portions of the respective Commitments of the
Lenders; provided that (x) the aggregate amount of the Commitments of the
Lenders shall not be reduced to an amount which is less than the aggregate
principal amount of the Advances then outstanding; (y) each partial reduction
shall be in an aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof; and (z) any such notice may be conditioned on the
effectiveness of one or more other financing arrangements. Once reduced or
terminated, the Commitments may not be reinstated.
(b)    Commitment Extensions.
(i)    The Borrower may, by written notice to the Administrative Agent (which
shall promptly notify the Lenders) not more than 60 days and not less than 45
days prior to any anniversary of the Effective Date (each such date, an
“Anniversary Date”), request that each Lender extend such Lender’s Commitment
Termination Date to the date falling one year after the Commitment Termination
Date then in effect for such Lender hereunder (the “Existing Commitment
Termination Date”). The Borrower may exercise the extension option set forth in
this Section 2.04(b)(i) not more than two times.


26
733301099 15483412

--------------------------------------------------------------------------------



(ii)    Each Lender, acting in its sole and individual discretion, shall, by
notice to the Administrative Agent given not more than 30 days immediately prior
to such Anniversary Date but in any event no later than the date (the “Notice
Date”) 20 days prior to such Anniversary Date, advise the Administrative Agent
whether or not such Lender agrees to such extension (and each Lender that
determines not to so extend its Commitment Termination Date (a “Non-Extending
Lender”) shall notify the Administrative Agent (which shall notify the other
Lenders) of such fact promptly after such determination (but in any event no
later than the Notice Date) and any Lender that does not so advise the
Administrative Agent on or before the Notice Date shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.
(iii)    The Administrative Agent shall notify the Borrower of each Lender’s
determination under this Section 2.04(b) no later than the date 15 days prior to
such Anniversary Date (or, if such date is not a Business Day, on the next
preceding Business Day).
(iv)    The Borrower shall have the right on or before any Existing Commitment
Termination Date to replace each Non-Extending Lender with, and add as “Lenders”
under this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Commitment Lender”) with the approval of the Administrative Agent
(which approval shall not be unreasonably withheld, conditioned or delayed),
each of which Additional Commitment Lenders shall have entered into an agreement
in form and substance satisfactory to the Borrower and the Administrative Agent
pursuant to which such Additional Commitment Lender shall, effective as of the
Existing Commitment Termination Date in effect for each Non-Extending Lender,
undertake a Commitment (and, if any such Additional Commitment Lender is already
a Lender, its Commitment shall be in addition to such Lender’s Commitment
hereunder on such date); provided that prior to replacing any Non-Extending
Lender with any Additional Commitment Lender, the Borrower shall have given each
Lender which has agreed to extend its Commitment Termination Date an opportunity
to increase its Commitment by all or a portion of the Non-Extending Lenders’
Commitments.
(v)    If (and only if) the total of the Commitments of the Lenders that have
agreed so to extend their Commitment Termination Date and the additional
Commitments of the Additional Commitment Lenders shall be more than 50% of the
aggregate amount of the Commitments in effect immediately prior to an
Anniversary Date, then, effective as of the such Anniversary Date, the
Commitment Termination Date of each Extending Lender and of each Additional
Commitment Lender shall be extended to the date falling one year after the
Existing Commitment Termination Date in effect for such Extending Lenders and
such Additional Commitment Lenders (except that, if such date is not a Business
Day, such Commitment Termination Date as so extended shall be the next preceding
Business Day) and each Additional Commitment Lender shall thereupon become a
“Lender” for all purposes of this Agreement.


27
733301099 15483412

--------------------------------------------------------------------------------



(vi)    Notwithstanding the foregoing, the extension of the Commitment
Termination Date pursuant to this Section 2.04(b) shall be effective with
respect to any Lender only if:
(x)    no Default or Event of Default shall have occurred and be continuing on
(i) the date of the notice requesting such extension, (ii) the applicable
Anniversary Date or (iii) the Existing Commitment Termination Date and the
representations and warranties set forth in Section 4.01 shall be true and
correct in all material respects on and as of each of said dates as if made on
and as of said dates, except that for purposes of this Section 2.04(b)(vi), the
representations and warranties contained in Sections 4.01(e)(i) and (ii) shall
be deemed to refer to the most recent statements furnished pursuant to Section
5.01(a)(i) and (v); and
(y)    the Borrower shall have paid in full all amounts owing to each
Non-Extending Lender hereunder on or before the Commitment Termination Date in
effect for each such Non-Extending Lender.
Section 2.05    Increase of Commitments. The Borrower may from time to time, by
written notice to the Administrative Agent (which shall promptly deliver a copy
to each of the Lenders) executed by the Borrower and one or more Lenders or
other Persons qualifying as Eligible Assignees that are willing to extend
Commitments or, in the case of any such Lender, to increase its Commitment (any
such financial institution referred to in this Section being called an
“Increasing Lender”), cause the total Commitments to be increased by such new or
incremental Commitments of the Increasing Lenders, in an amount for each
Increasing Lender as set forth in such notice; provided that (i) the aggregate
principal amount of any increase in the total Commitments made pursuant to this
Section shall be equal to $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and the aggregate principal amount of all such increases during
the term of this Agreement shall not exceed $100,000,000, (ii) each Increasing
Lender, if not already a Lender hereunder, shall be subject to the prior written
approval of the Borrower and the Administrative Agent (which approvals shall not
be unreasonably withheld) and (iii) each Increasing Lender, if not already a
Lender hereunder, shall become a party to this Agreement by completing and
delivering to the Administrative Agent a duly executed accession agreement in a
form approved by the Administrative Agent. New Commitments and increases in
Commitments created pursuant to this Section shall become effective in the case
of an Increasing Lender already a Lender under this Agreement, on the date
specified in the applicable notice delivered pursuant to this Section. Upon the
effectiveness of any accession agreement to which any Increasing Lender is a
party, such Increasing Lender shall thereafter be deemed to be a party to this
Agreement and shall be entitled to all rights, benefits and privileges accorded
a Lender hereunder and subject to all obligations of a Lender hereunder. Upon
the effectiveness of any increase in the Commitments pursuant to this Section,
Schedule I shall be deemed to have been amended to reflect the new or increased
Commitments of the Increasing Lenders. Notwithstanding the foregoing, no
increase in the aggregate Commitments (or in the Commitment of any Lender) shall
become effective under this Section unless (i) the Administrative Agent has
received a document certifying that the resolutions


28
733301099 15483412

--------------------------------------------------------------------------------



included in the certificate delivered pursuant to Section 3.01(b) remain in full
force and effect and have not been revoked and (ii) on the date of such
increase, the conditions set forth in paragraphs (a) and (b) of Section 3.02
shall be satisfied (with all references in such paragraphs to a Borrowing being
deemed to be references to such increase and without giving effect to the
parenthetical in Section 3.02(a)) and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Responsible Officer. Following any extension of a new Commitment or increase of
a Lender’s Commitment pursuant to this paragraph, any Advances outstanding prior
to the effectiveness of such increase or extension shall continue outstanding
until the ends of the respective Interests Periods applicable thereto, and shall
then be repaid and, if the Borrower shall so elect, refinanced with new Advances
made ratably in accordance with the Commitments in effect following such
extension or increase.
Section 2.06    Repayment. The Borrower shall repay the then unpaid principal
amount of each Advance made by each Lender, and each Advance made by such Lender
shall mature, on the Commitment Termination Date of such Lender.
Section 2.07    Interest.
(a)    Ordinary Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender, from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i)    Base Rate Advances. While such Advance is a Base Rate Advance, a rate per
annum equal to the Base Rate in effect from time to time plus the Applicable
Rate for Base Rate Advances as in effect from time to time, payable quarterly in
arrears on the last Business Day of each March, June, September and December and
on the Commitment Termination Date of the Lenders that have made such Advance.
(ii)    Eurodollar Rate Advances. While such Advance is a Eurodollar Rate
Advance, a rate per annum for each Interest Period for such Advance equal to the
sum of the Eurodollar Rate for such Interest Period plus the Applicable Rate for
Eurodollar Rate Advances as in effect from time to time, payable on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day which occurs at three-month intervals after the first
day of such Interest Period, and on each date on which such Eurodollar Rate
Advance shall be Continued, Converted or paid in full.
(b)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Advance or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Advance, 2% per annum plus the rate otherwise applicable to such Advance as
provided in the preceding paragraphs of this Section 2.07 or (ii) in the case of
any other amount, 2% per annum plus the rate applicable to Base Rate Advances as
provided in paragraph (a)(i) of this Section.


29
733301099 15483412

--------------------------------------------------------------------------------



Section 2.08    Additional Interest on Eurodollar Rate Advances. The Borrower
shall pay to each Lender additional interest on the unpaid principal amount of
each Eurodollar Rate Advance of such Lender, from the date of such Advance until
such principal amount is paid in full, at an interest rate per annum equal at
all times to the remainder obtained by subtracting (i) the Eurodollar Rate for
each Interest Period for such Advance from (ii) the rate obtained by dividing
such Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage of such Lender for such Interest Period, payable on each date
on which interest is payable on such Advance. Such additional interest shall be
determined by such Lender and notified to the Borrower through the
Administrative Agent.
Section 2.09    Interest Rate Determinations.
(a)    In the event the LIBOR Screen Rate is not available, each Reference Bank
agrees, upon the request of the Administrative Agent, to furnish to the
Administrative Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks (subject to clause (c) below).
(b)    The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rates determined by the Administrative Agent
for the purposes of Section 2.07.
(c)    If fewer than two Reference Banks furnish timely information to the
Administrative Agent for determining the Eurodollar Rate for any Interest Period
for any Eurodollar Rate Advances,
(i)    the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances for such Interest Period,
(ii)    each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance, and
(iii)    the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
(d)    Unless and until a Benchmark Replacement Rate is implemented in
accordance with clause (e) below, if, with respect to any Eurodollar Rate
Advances, (1) the Administrative Agent determines that (A) Dollar deposits are
not being offered to banks in the London interbank market for the applicable
amount and Interest Period of such Eurodollar Rate Advance or (B) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a


30
733301099 15483412

--------------------------------------------------------------------------------



proposed Eurodollar Rate Advance for any requested Interest Period with respect
to a proposed Eurodollar Rate Advance or in connection with an existing or
proposed Base Rate Advance, or (2) the Majority Lenders notify the
Administrative Agent showing calculations in reasonable detail that the
Eurodollar Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Majority Lenders of making, funding or maintaining
their respective Eurodollar Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon:
(i)    each Eurodollar Rate Advance will automatically, on the last day of the
then existing Interest Period therefor, Convert into a Base Rate Advance,
(ii)    the obligation of the Lenders to make or Continue, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and such Lenders that the
circumstances causing such suspension no longer exist, and
(iii)    the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended.
(e)    Effect of Benchmark Transition Event.
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein,
upon the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, the Administrative Agent and the Borrower may amend this
Agreement to replace LIBOR with a Benchmark Replacement. Any such amendment with
respect to a Benchmark Transition Event will become effective at 5:00 p.m. on
the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Majority Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Majority Lenders have delivered to the Administrative
Agent written notice that such Majority Lenders accept such amendment. No
replacement of LIBOR with a Benchmark Replacement pursuant to this Section
2.09(e) will occur prior to the applicable Benchmark Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A)


31
733301099 15483412

--------------------------------------------------------------------------------



any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes and (D) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.09(e), including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.09(e).
(iv)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Eurodollar Rate Advance of, Conversion to or
Continuation of Eurodollar Rate Advances to be made, Converted or Continued
during any Benchmark Unavailability Period and, failing that, the Borrower will
be deemed to have converted any such request into a request for a Borrowing of
or conversion to Base Rate Advances. During any Benchmark Unavailability Period,
the component of Base Rate based upon LIBOR will not be used in any
determination of Base Rate.
(v)    Certain Defined Terms. As used in this Section 2.09(e):
(A)    “Benchmark Replacement” means the sum of: (a) the alternate benchmark
rate (which may include Term SOFR) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBOR
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.
(B)    “Benchmark Replacement Adjustment” means, with respect to any replacement
of LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the


32
733301099 15483412

--------------------------------------------------------------------------------



Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.
(C)    “Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
(D)    “Benchmark Replacement Date” means the earlier to occur of the following
events with respect to LIBOR:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
(E)    “Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(1)    a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;


33
733301099 15483412

--------------------------------------------------------------------------------



(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.
(F)    “Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.


(G)    “Benchmark Unavailability Period” means, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to LIBOR
and solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with this Section
2.09(e) and (y) ending at the time that a Benchmark Replacement has replaced
LIBOR for all purposes hereunder pursuant to this Section 2.09(e).


(H)    “Early Opt-in Election” means the occurrence of:


(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Majority Lenders to the Administrative Agent (with a copy to the Borrower)
that the Majority Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in this Section 2.09(e) are being


34
733301099 15483412

--------------------------------------------------------------------------------



executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and
(2)    (i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Majority Lenders of written
notice of such election to the Administrative Agent.
(I)    “Federal Reserve Bank of New York’s Website” means the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.
(J)    “Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
(K)    “SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.


(L)    “Term SOFR” means the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.


(M)    “Unadjusted Benchmark Replacement” means the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.


(f)    If the Borrower shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Eurodollar Rate Advances with a one-month Interest Period.
(g)    On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically Convert into Base Rate Advances.
(h)    Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Majority Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (x)


35
733301099 15483412

--------------------------------------------------------------------------------



each Eurodollar Rate Advance shall, on the last day of the then existing
Interest Period therefor, be Converted into a Base Rate Advance and (y) the
obligation of the Lenders to make or Continue, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
Section 2.10    Voluntary Conversion and Continuation of Advances.
(a)    Optional Conversion. The Borrower may on any Business Day, upon notice
given to the Administrative Agent not later than 12:00 P.M. on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.09 and 2.13, Convert all or any portion of the
outstanding Advances of one Type comprising part of the same Borrowing into
Advances of the other Type; provided that (i) any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.01(b) and (ii) in the case of any such
Conversion of a Eurodollar Rate Advance into a Base Rate Advance on a day other
than the last day of an Interest Period therefor, the Borrower shall reimburse
the Lenders in respect thereof pursuant to Section 8.04(d). Each such notice of
a Conversion shall, within the restrictions specified above, specify (x) the
date of such Conversion, (y) the Advances to be Converted, and (z) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
(b)    Continuations. The Borrower may, on any Business Day, upon notice given
to the Administrative Agent not later than 12:00 P.M. on the third Business Day
prior to the date of the proposed Continuation and subject to the provisions of
Sections 2.09 and 2.13, Continue all or any portion of the outstanding
Eurodollar Rate Advances comprising part of the same Borrowing for one or more
Interest Periods; provided that (i) Eurodollar Rate Advances so Continued and
having the same Interest Period shall be in an amount not less than the minimum
amount specified in Section 2.01(b) and (ii) in the case of any such
Continuation on a day other than the last day of an Interest Period therefor,
the Borrower shall reimburse the Lenders in respect thereof pursuant to Section
8.04(d). Each such notice of a Continuation shall, within the restrictions
specified above, specify (x) the date of such Continuation, (y) the Eurodollar
Rate Advances to be Continued and (y) the duration of the initial Interest
Period (or Interest Periods) for the Eurodollar Rate Advances subject to such
Continuation. Each notice of Continuation shall be irrevocable and binding on
the Borrower.
Section 2.11    Prepayments of Advances.
(a)    The Borrower shall have no right to prepay any principal amount of any
Advances other than as provided in subsection (b) below.
(b)    The Borrower may, on notice given to the Administrative Agent by
telephone (confirmed by facsimile) or by facsimile not later than 12:00 P.M. on
the second Business Day prior to the date of the proposed prepayment of Advances
(in the case of Eurodollar Rate Advances) or given not later than 12:00 P.M. on
the Business Day of the proposed prepayment of Advances (in the case of Base
Rate Advances),


36
733301099 15483412

--------------------------------------------------------------------------------



stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amounts of the Advances comprising part of the same Borrowing in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided that (x) each partial prepayment shall
be in an aggregate principal amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof; (y) in the case of any such prepayment of a
Eurodollar Rate Advance on a day other than the last day of an Interest Period
therefor, the Borrower shall reimburse the Lenders in respect thereof pursuant
to Section 8.04(d); and
(c)    any such notice may be conditioned on the effectiveness of one or more
other financing arrangements.
Section 2.12    Increased Costs.
(a)    If any Change in Law shall (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any additional interest
payable pursuant to Section 2.08); (ii) subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, commitments, or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto; or impose on any
Lender or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Advances made by such Lender and
the result of any of the foregoing shall be to increase the cost to such Lender
or such other Recipient of making, converting to, continuing or maintaining any
Advance or of maintaining its obligation to make any such Advance, or to reduce
the amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or other Recipient, the Borrower will pay to such Lender
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any Applicable Lending Office of such Lender or such Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Advances made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.


37
733301099 15483412

--------------------------------------------------------------------------------



(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
Section 2.13    Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Borrower through the Administrative
Agent that any Change in Law makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make, Convert
or Continue Eurodollar Rate Advances or to fund or otherwise maintain Eurodollar
Rate Advances hereunder, (i) the obligation of such Lender to make or Continue,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist and (ii) each Eurodollar
Rate Advance of such Lender shall convert into a Base Rate Advance at the end of
the then current Interest Period for such Eurodollar Rate Advance.
Section 2.14    Payments and Computations.
(a)    The Borrower shall make each payment hereunder without set-off or
counterclaim not later than 12:00 P.M. on the day when due in U.S. dollars to
the Administrative Agent at its address referred to in Section 8.02 in same day
funds. The Administrative Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal, interest or Facility Fee
ratably (other than amounts payable pursuant to Section 2.02(b), 2.12, 2.15 or
8.04(d)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.06(d), from and after
the effective date specified in such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.


38
733301099 15483412

--------------------------------------------------------------------------------



(b)    All computations of interest based on Wells Fargo’s Prime Rate shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. All other computations of interest and fees shall be made on the basis
of a year of 360 days, for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fee is payable. Each determination by the Administrative Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(c)    Whenever any payment hereunder would be due on a day other than a
Business Day, such due date shall be extended to the next succeeding Business
Day, and any such extension of such due date shall in such case be included in
the computation of payment of interest or fees, as the case may be; provided
that if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment in full to the Administrative Agent, each
Lender shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
Section 2.15    Taxes.
(a)    Defined Terms. For purposes of this Section 2.15, the term “applicable
law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law, and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings


39
733301099 15483412

--------------------------------------------------------------------------------



applicable to additional sums payable under this Section), the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or, at
the option of the Administrative Agent, timely reimburse it for the payment of,
any Other Taxes.
(d)    Indemnification by and to the Borrower. The Borrower hereby indemnifies
each Recipient, within ten days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Promptly
upon having knowledge that any such Indemnified Taxes have been levied, imposed
or assessed, and promptly upon notice by the Administrative Agent or any Lender,
the Borrower shall pay such Indemnified Taxes directly to the relevant taxing
authority or Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The Borrower
hereby indemnifies the Administrative Agent, and shall make payment in respect
thereof within ten days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
Section 2.15(e). Each Lender shall indemnify the Borrower, and shall make
payment in respect thereof, within ten days after demand therefor, for any
amount that the Borrower is required to pay to the Administrative Agent pursuant
to the immediately preceding sentence.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.06(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with this
Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this clause (e).


40
733301099 15483412

--------------------------------------------------------------------------------



(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.15, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made hereunder shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.15(g)(ii)(A), (ii)(B) and (ii)(C) and 2.15(h) below)
shall not be required if, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under this Agreement, executed copies of IRS Form W-8BEN or IRS Form


41
733301099 15483412

--------------------------------------------------------------------------------



W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under this Agreement, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
871(h)(3)(B) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9 and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner; and
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.


42
733301099 15483412

--------------------------------------------------------------------------------



(h)    Documentation Required by FATCA. If a payment made to a Lender hereunder
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (h), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(i)    Treatment of Certain Refunds. Unless required by applicable law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of any Recipient, or have any obligation to pay to any
Recipient, any refund of Taxes withheld or deducted from funds paid for the
account of such Recipient, as the case may be. If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.15
(including by the payment of additional amounts pursuant to this Section 2.15),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such Recipient, shall repay to such
Recipient the amount paid over pursuant to this clause (i) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this clause (i), in no
event will a Recipient be required to pay any amount to an indemnifying party
pursuant to this clause (i) the payment of which would place such Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (i)
shall not be construed to require any Recipient to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(j)    Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Advances and other
obligations hereunder.
(k)    Updates. Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 2.15 expires or becomes obsolete
or inaccurate in any


43
733301099 15483412

--------------------------------------------------------------------------------



respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
Section 2.16    Set-Off; Sharing of Payments, Etc.
(a)    Without limiting any of the obligations of the Borrower or the rights of
the Lenders hereunder, if the Borrower shall fail to pay when due (whether at
stated maturity, by acceleration or otherwise) any amount payable by it
hereunder or under any Note, each Lender may, without prior notice to the
Borrower (which notice is expressly waived by it to the fullest extent permitted
by applicable law), set off and appropriate and apply against such amount any
and all deposits (general or special, time or demand, provisional or final, in
any currency, matured or unmatured) and other obligations and liabilities at any
time held or owing by such Lender or any branch or agency thereof to or for the
credit or account of the Borrower, provided that in the event any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Lender shall promptly
provide notice of such set-off to the Borrower and the Administrative Agent,
provided that failure by such Lender to provide such notice shall not give the
Borrower any cause of action or right to damages or affect the validity of such
set-off and application.
(b)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
Advances made by it (other than pursuant to Section 2.02(b), 2.12, 2.15 or
8.04(d)) in excess of its ratable share of payments on account of the Advances
obtained by all the Lenders, such Lender shall (i) notify the Administrative
Agent of such fact, and (ii) forthwith purchase (for cash at face value) from
the other Lenders such participations in the Advances made by them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided however that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The
provisions of this Section 2.16 shall not be construed to apply to (y) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender or Disqualified Institution) or (z)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Advances to any assignee or participant, other
than an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this


44
733301099 15483412

--------------------------------------------------------------------------------



Section 2.16 shall apply). The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.16 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation.
Section 2.17    Right to Replace a Lender. If (a) the Borrower is required to
make any additional payment pursuant to Section 2.12 or Section 2.15 to any
Lender, (b) any Lender’s obligation to make or Continue, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended pursuant to Section 2.13, (c)
any Lender is a Non-Consenting Lender or (d) any Lender is a Defaulting Lender
(any Lender described in clauses (a) through (d), an “Affected Person”), the
Borrower may elect to replace such Affected Person as a party to this Agreement;
provided that, concurrently with such replacement, (i) another financial
institution that is an Eligible Assignee and is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for cash the Advances of the Affected Person pursuant to an Assignment and
Acceptance, to become a Lender for all purposes under this Agreement (if it is
not already a Lender) and to assume all obligations (including all outstanding
Advances) of the Affected Person to be terminated as of such date and to comply
with the requirements of Section 8.06 applicable to assignments, (ii) the
Administrative Agent shall receive the processing and recordation fee specified
in Section 8.06 and (iii) the Borrower shall pay to such Affected Person in same
day funds on the day of such replacement all interest, fees and other amounts
then due and owing to such Affected Person by the Borrower hereunder to and
including the date of termination, including payments due such Affected Person
under Section 2.12 and Section 2.15. No replacement of a Lender shall be deemed
to be a waiver of any right that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender hereunder or in connection
herewith. Notwithstanding the foregoing, (i) in the case of any replacement of
an Affected Person under this Section 2.17 resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such Affected Person may only be replaced hereunder if such
replacement will result in a reduction in such compensation or payments made
thereafter and (ii) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent.
Section 2.18    Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.12, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.15, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


45
733301099 15483412

--------------------------------------------------------------------------------



Section 2.19    Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Advance made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Advance made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to clause (a) or (b)
of this Section 2.19 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Advances in
accordance with the terms of this Agreement.
(d)    Any Lender may request that Advances made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note in the form of Exhibit E, which shall evidence
such Lender’s Advances in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Advances and payments with respect thereto.
Section 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then to
the extent permitted by applicable law, the following provisions shall apply for
so long as such Lender is a Defaulting Lender:
(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders and in the
second paragraph of Section 8.01.
(b)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Borrowing in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s future funding obligations with respect to


46
733301099 15483412

--------------------------------------------------------------------------------



Borrowings under this Agreement; fourth, to the payment of any amount owing to
any other Lender as a result of any judgment of a court of competent
jurisdiction obtained by such other Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, to the payment of any amount owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Borrowing in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
the Advances comprising such Borrowing were made at a time when the conditions
set forth in Section 3.02 were satisfied or waived, such payment shall be
applied solely to pay the Advances of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Advances of such Defaulting
Lender until such time as all Advances are held by the Lenders pro rata in
accordance with the Commitments (after which the balance, if any, of such
payment shall be applied in accordance with the waterfall set forth above). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.20(b) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.
(c)    Certain Fees. Such Defaulting Lender shall not be entitled to receive any
Facility Fee for any period during which such Lender is a Defaulting Lender
except to the extent allocable to the sum of (1) the outstanding principal
amount of the Advances funded by it and (2) the amount of its unused Commitment
for which it has provided cash collateral pursuant to the immediately following
subsection (d).
(d)    Cash Collateral. Upon request of the Borrower (with the consent of the
Administrative Agent, which shall not be unreasonably withheld), such Defaulting
Lender shall deposit, and maintain with the Administrative Agent so long as it
is a Defaulting Lender, cash in an amount equal to its unused Commitment to be
held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s funding obligations with respect to Borrowings under this
Agreement (it being understood that the Administrative Agent shall promptly
return such cash to such Lender (i) to the extent the amount on deposit exceeds
such Defaulting Lender’s unused Commitment and (ii) if such Lender ceases to be
a Defaulting Lender). Such Defaulting Lender hereby grants to the Administrative
Agent, for the benefit of the Borrower and the Administrative Agent, and agrees
to maintain, a first priority security interest in all cash collateral held by
the Administrative Agent pursuant to this clause (d).
(e)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause all
Borrowings to be held pro rata by the Lenders in accordance with their


47
733301099 15483412

--------------------------------------------------------------------------------



respective Commitments, whereupon such Lender will cease to be a Defaulting
Lender; provided that (i) except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender; and (ii) no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while such Lender was a Defaulting Lender.
ARTICLE III
CONDITIONS PRECEDENT
Section 3.01    Conditions Precedent to Effectiveness. This Agreement shall
become effective on the date on which the Administrative Agent shall have
received the following, each (where applicable and unless otherwise specified
below) dated the Effective Date, in form and substance reasonably satisfactory
to the Administrative Agent:
(a)    Evidence (which may include facsimile or other electronic transmission of
a signed signature page hereof) that each party hereto has signed a counterpart
of this Agreement.
(b)    Certified copies of (x) the charter and by-laws of the Borrower, (y)
resolutions of the Executive Committee of the Board of Directors of the Borrower
authorizing and approving this Agreement and the transactions contemplated
hereby, and (z) all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement.
(c)    A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the other documents to be delivered
hereunder.
(d)    A certificate from the Secretary of State of the State of Delaware dated
a date reasonably close to the Effective Date as to the good standing of and
charter documents filed by the Borrower.
(e)    A favorable opinion of José Ramón González, counsel to the Borrower,
substantially in the form of Exhibit C.
(f)    A certificate of two Responsible Officers certifying that (i) no Default
or Event of Default as of the date thereof has occurred and is continuing, and
(ii) each of the representations and warranties contained in Section 4.01 is
true and correct on and as of the date thereof as if made on and as of such
date.
(g)    Such other approvals, opinions and documents relating to this Agreement
and the transactions contemplated hereby as the Administrative Agent or any
Lender, through the Administrative Agent, may reasonably request.


48
733301099 15483412

--------------------------------------------------------------------------------



(h)    All fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced no fewer than two Business Days prior to
the Effective Date, reimbursement or payment of all reasonable and documented
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
(i)    All documentation and other information reasonably requested at least
five Business Days prior to the Effective Date by the Administrative Agent or
any Lender through the Administrative Agent that is required to satisfy
applicable “know your customer” and Anti-Terrorism Laws and other applicable
anti-money laundering rules and regulations, including the Patriot Act, has been
received at least three Business Days prior to the Effective Date.
(j)    At least five days prior to the Effective Date, if the Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, the
Borrower shall deliver a Beneficial Ownership Certification in relation to the
Borrower.
Without limiting the generality of the provisions of Section 7.03(c), for
purposes of determining compliance with the conditions specified in this Section
3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
Section 3.02    Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that on
the date of such Borrowing the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Borrowing shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing such statements are
true):
(a)    each of the representations and warranties contained in Section 4.01 (not
including, in the case of any Borrowing, the Excluded Representations) is true
and correct in all material respects on and as of the date of such Borrowing,
before and after giving effect to such Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date, except that for
purposes of this Section 3.02, the representations and warranties contained in
Sections 4.01(e)(i) and (ii) shall be deemed to refer to the most recent
statements furnished pursuant to Section 5.01(a)(i) and (v); and
(b)    No Event of Default or Default has occurred and is continuing, or would
result from such Borrowing or from the application of the proceeds.






49
733301099 15483412

--------------------------------------------------------------------------------



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    The Borrower and each of its Significant Subsidiaries (i) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) is duly qualified and in good standing as a
foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed and where, in each case, failure so to qualify and be in good standing
could have a Material Adverse Effect and (iii) has all requisite corporate power
and authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. None of the Borrower
or any of its Subsidiaries is an EEA Financial Institution.
(b)    The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene the Borrower’s charter,
by-laws or other organizational documents, (ii) contravene any contractual
restriction binding on the Borrower or (iii) violate any law, rule or regulation
(including the Securities Act of 1933, the Exchange Act and Regulations U and
X), or order, writ, judgment, injunction, decree, determination or award. The
Borrower is not in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any
contractual restriction binding upon it, except for such violation or breach
which would not have a Material Adverse Effect.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required (other than those which have
been obtained) for the due execution, delivery and performance by the Borrower
of this Agreement.
(d)    This Agreement is a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with its terms.
(e)    (i) The Borrower has heretofore furnished to each of the Lenders its (A)
audited Consolidated balance sheet and statements of earnings, equity and cash
flows as at and for the fiscal year ended December 31, 2018, and (B) unaudited
Consolidated balance sheet and statements of earnings, equity and cash flows as
at and for the fiscal quarter ended September 30, 2019, and such financial
statements fairly present, in all material respects, the Consolidated financial
condition and results of operations of the Borrower and its Subsidiaries as at
the date thereof and for such fiscal period, all in accordance with GAAP as in
effect on such respective date; (ii) the Borrower has heretofore furnished to
each of the Lenders the Annual Statement of each Material Insurance Subsidiary
for the fiscal year ended December 31, 2018, as filed, in each case, with the
applicable Insurance Regulatory Authority, and such Annual Statements present
fairly, in all material respects, the financial condition of each such Insurance
Subsidiary,


50
733301099 15483412

--------------------------------------------------------------------------------



respectively, as at the date thereof and the results of such Insurance
Subsidiary’s operations for the fiscal year ended December 31, 2018, in each
case accordance with SAP as in effect on December 31, 2018; and (iii) since
December 31, 2018, except as previously disclosed in filings with the Securities
and Exchange Commission by the Borrower prior to the date hereof (but excluding
any risk factors, forward-looking disclosure and any other disclosures that are
cautionary, predictive or forward-looking in nature) there has been no material
adverse change or event or circumstance that would reasonably be expected to
result in a material adverse change in the business, condition (financial or
otherwise) or results of operations of the Borrower and its Subsidiaries, taken
as a whole.
(f)    Other than as disclosed in filings of the Borrower with the Securities
and Exchange Commission, there is no action pending or threatened in writing or
proceeding affecting the Borrower or any of its Subsidiaries before any court,
governmental agency or arbitrator which (i) is reasonably likely to have a
Material Adverse Effect or (ii) purports to affect this Agreement or the
transactions contemplated hereby.
(g)    The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying Margin Stock, and no proceeds of any Advance
will be used for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock. The Borrower is, and after applying the
proceeds of each Advance, will be in compliance with its obligations under
Section 5.01(b). If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement in
conformity with the requirements of Federal Reserve Form U-1 referred to in
Regulation U, the statements made in which shall be such, in the opinion of each
Lender, as to permit the transactions contemplated hereby in accordance with
Regulation U. No portion of any Advance under this Agreement shall be used by
the Borrower in violation of Regulation T, U or X or any other Regulation of the
FRB, as in effect on the date of such Advance and the use of the proceeds
thereof.
(h)    The Borrower is not an “investment company”, or a Person “controlled by”
an “investment company”, as such terms are defined in the Investment Company Act
of 1940.
(i)    All information that has been made available by the Borrower or any of
its representatives to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement was, on or as of the dates on which such
information was made available, complete and correct in all material respects
and did not contain any untrue statement of a material fact or omit to state a
fact necessary to make the statements contained therein not misleading in light
of the time and circumstances under which such statements were made. All
financial projections that have been prepared by the Borrower and made available
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement have been prepared in good faith based upon assumptions believed
to be reasonable at the time of preparation and delivery (it being understood
that such projected information may vary from actual results and that such
variances may be material). There is no fact known to the Borrower (other than
matters of a general economic nature) that has had, or could reasonably be
expected to have, a Material


51
733301099 15483412

--------------------------------------------------------------------------------



Adverse Effect and that has not been disclosed herein or in such other
documents, certificates and statements furnished to the Lenders for use in
connection with the transactions contemplated by this Agreement. As of the
Effective Date, all of the information included in the Beneficial Ownership
Certification delivered pursuant to Section 3.01(j) (if any) is true and
correct.
(j)    Neither the Borrower nor any other member of the Controlled Group
maintains, or is obligated to contribute to, any Multiemployer Plan or has
incurred, or is reasonably expected to incur, any withdrawal liability to any
Multiemployer Plan. Each Plan complies in all material respects with all
applicable requirements of law and regulations, except where noncompliance would
not have a Material Adverse Effect. Neither the Borrower nor any member of the
Controlled Group has, with respect to any Single Employer Plan, failed to make
any material contribution or pay any material amount required under Section 412
of the Code or Section 302 of ERISA or the terms of such Single Employer Plan.
The Borrower has not engaged in any prohibited transaction (as defined in
Section 4975 of the Code or Section 406 of ERISA) in connection with any Plan
which may reasonably be expected to have a Material Adverse Effect. Within the
last five years neither the Borrower nor any member of the Controlled Group has
engaged in a transaction which resulted in a Single Employer Plan with an
Unfunded Liability being transferred out of the Controlled Group. No Termination
Event has occurred or is reasonably expected to occur with respect to any Single
Employer Plan. As of the Effective Date the Borrower is not nor will be using
“plan assets” (within the meaning of Section 3(42) of ERISA) of one or more
Benefit Plans with respect to Borrower’s entrance into, participation in,
administration of and performance of this Agreement
(k)    The Borrower and each of its Subsidiaries is in compliance with all laws,
statutes, rules, regulations and orders binding on or applicable to the Borrower
(including all Environmental Laws), its Subsidiaries and all of their respective
properties, except to the extent failure to so comply could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect. There have been filed on behalf of the Borrower and its
Subsidiaries all federal, state, local and foreign income, excise, property and
other tax returns which are required to be filed by them and all taxes shown due
and owing by such returns have been paid except (i) where the failure to make
such filings or payments would not reasonably be expected to result in a
Material Adverse Effect or (ii) those payments which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of the Borrower, adequate.
(l)    There is no indenture, agreement or other contractual arrangement to
which the Borrower or any Significant Subsidiary is a party that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposing any condition upon, the declaration or payment of
dividends or other distributions on any class of stock of any Subsidiary of the
Borrower, other than such prohibitions, restraints and conditions which are
disclosed in filings of the Borrower with the Securities and Exchange
Commission.


52
733301099 15483412

--------------------------------------------------------------------------------



(m)    Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge
of the Borrower and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is, or is
owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority, or (iii) located, organized or resident in a Designated
Jurisdiction. The Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective directors, officers, employees, agents, affiliates
and representatives, are in compliance with all applicable Sanctions in all
material respects.
(n)    The Borrower and its Subsidiaries have conducted, in all material
respects, their businesses in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions (“Anti-Corruption Laws”) and
have instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.


ARTICLE V


COVENANTS OF THE BORROWER


Section 5.01    Covenants. During the term of this Agreement, unless the
Majority Lenders shall otherwise consent in writing:
(a)    Financial Reporting. The Borrower will furnish to the Lenders:
(i)    As soon as practicable and in any event within 90 days after the end of
each fiscal year of the Borrower (or, if earlier, the date on which the Borrower
is required to file financial statements for such fiscal year with the SEC), an
audit report which is not qualified as to going concern or access or in any
other material respect and which is certified by Deloitte & Touche LLP or other
independent certified public accountants reasonably acceptable to the Majority
Lenders, prepared on a Consolidated basis for itself and its Subsidiaries,
including balance sheets as of the end of such period and related income and
cash flow statements.
(ii)    As soon as practicable and in any event within 60 days after the end of
each fiscal quarter (other than the fourth fiscal quarter of any fiscal year) of
the Borrower (or, if earlier, the date on which the Borrower is required to file
financial statements for such fiscal quarter with the SEC), for itself and its
Subsidiaries, a Consolidated unaudited balance sheet as at the close of each
such period and Consolidated unaudited income and cash flow statements for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by a senior financial or accounting officer of the Borrower.
(iii)    Together with the financial statements required by clauses (i) and
(ii), a compliance certificate in substantially the form of Exhibit D signed by
a


53
733301099 15483412

--------------------------------------------------------------------------------



senior financial or accounting officer of the Borrower showing the calculations
necessary to determine compliance with the financial covenants contained in this
Agreement and stating that no Default or Event of Default exists, or if any
Default or Event of Default exists, stating the nature and status thereof.
(iv)    Upon the earlier of (i) 10 days after the regulatory filing date or (ii)
75 days after the close of each of the first three fiscal quarters of each
fiscal year of each Material Insurance Subsidiary, copies of the Quarterly
Statement of such Material Insurance Subsidiary, certified by such officers as
shall be required by SAP of such Material Insurance Subsidiary, all such
statements to be prepared in accordance with SAP consistently applied through
the period reflected therein.
(v)    Upon the earlier of (i) fifteen days after the regulatory filing date or
(ii) 90 days after the close of each fiscal year of each Material Insurance
Subsidiary, copies of the Annual Statement of such Material Insurance Subsidiary
for such fiscal year, as certified by such officers as shall be required by SAP
for such Material Insurance Subsidiary and prepared on the NAIC annual statement
blanks (or such other form as shall be required by the jurisdiction of
incorporation of each such Insurance Subsidiary), all such statements to be
prepared in accordance with SAP consistently applied throughout the periods
reflected therein.
(vi)    As soon as available and only to the extent such an audited statement is
required to be prepared by any Governmental Authority, a copy of the audited
annual statement of any consolidated or combined Material Insurance
Subsidiary/ies (with the other Insurance Subsidiaries in the same insurance
pool, if applicable) for the preceding year, as certified by such officers as
shall be required by SAP for such entities and prepared on the form as shall be
required by the jurisdictions in which they are filed, all such statements to be
prepared in accordance with SAP consistently applied throughout the periods
reflected therein and to be certified by Deloitte & Touche LLP or other
independent certified public accountants reasonably acceptable to the Majority
Lenders.
(vii)    Within 150 days after the close of each of its fiscal years, annual
statutory statements for the Borrower’s Insurance Subsidiaries on a stand-alone,
consolidated or combined basis, as the case may be, certified by such officers
as shall be required by SAP, such statements to be prepared in accordance with
SAP consistently applied throughout the periods reflected therein.
(viii)    As soon as possible and in any event within 20 days after the Borrower
knows that any Termination Event has occurred with respect to any Single
Employer Plan, a statement, signed by the chief financial officer of the
Borrower, describing said Termination Event and the action which the Borrower
proposes to take with respect thereto.
(ix)    Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the


54
733301099 15483412

--------------------------------------------------------------------------------



Borrower or any of its Material Insurance Subsidiaries files with the Securities
and Exchange Commission or any securities exchange.
(x)    Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.
(b)    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Advances for general corporate purposes; provided that
the Borrower will not use any of the proceeds of any Advance for the purpose of
financing a Hostile Acquisition; provided further that neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any such proceeds.
(c)    Certain Notices. The Borrower will give prompt notice in writing to the
Administrative Agent and the Lenders of (i) the occurrence of any Default or
Event of Default, (ii) any other development, financial or otherwise, relating
specifically to the Borrower which could reasonably be expected to have a
Material Adverse Effect, (iii) the receipt of any notice from any Governmental
Authority of the expiration without renewal, revocation or suspension of, or the
institution of any proceedings to revoke or suspend, any License now or
hereafter held by any Significant Insurance Subsidiary which is required to
conduct insurance business in compliance with all applicable laws and
regulations, other than such expiration, revocation or suspension which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (iv) the receipt of any notice from any Governmental
Authority of the institution of any disciplinary proceedings against or in
respect of any Significant Insurance Subsidiary, or the issuance of any order,
the taking of any action or any request for an extraordinary audit for cause by
any Governmental Authority which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect, (v) any judicial or administrative
order limiting or controlling the insurance business of any Significant
Insurance Subsidiary (and not the insurance industry generally) which has been
issued or adopted and which could reasonably be expected to have a Material
Adverse Effect or (vi) any change in the rating of the Index Debt by Moody’s or
S&P.
(d)    Conduct of Business. The Borrower will, and will cause each Significant
Subsidiary to, do all things necessary (if applicable) to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where such failure to remain in good standing or to maintain such
authority could not reasonably be expected to have a Material Adverse Effect.
The Borrower will cause each Significant Insurance Subsidiary to (a) carry on or
otherwise be associated with the business of a licensed insurance carrier and
(b) do all things necessary to renew, extend and continue in effect all Licenses
which may at any time and from time to time be necessary for such Significant
Insurance Subsidiary to operate its insurance business in compliance with all
applicable laws and regulations; provided, however, that any such Significant
Insurance Subsidiary may withdraw from one or more states as an admitted
insurer, change the state of its domicile or fail to keep in effect any License
if such withdrawal, change or failure is in the best


55
733301099 15483412

--------------------------------------------------------------------------------



interests of the Borrower and such Significant Insurance Subsidiary and could
not reasonably be expected to have a Material Adverse Effect.
(e)    Taxes. The Borrower will, and will cause each Subsidiary to, pay when due
all material taxes, assessments and governmental charges and levies upon it or
its income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside.
(f)    Insurance. The Borrower will, and will cause each Significant Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all or substantially all of its Property, or shall maintain self-insurance,
in such amounts and covering such risks as is consistent with sound business
practice for Persons in substantially the same industry as the Borrower or such
Significant Subsidiary, and the Borrower will furnish to any Lender upon request
full information as to the insurance carried.
(g)    Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject (including ERISA and
applicable Environmental Laws), except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.
(h)    Maintenance of Properties. The Borrower will, and will cause each
Significant Subsidiary to, do all things necessary to maintain, preserve,
protect and keep its Property in good repair, working order and condition, and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, except where the failure to so maintain, preserve, protect and repair
could not reasonably be expected to have a Material Adverse Effect.
(i)    Inspection. The Borrower will, and will cause each Subsidiary to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities, to the extent required by GAAP and where applicable, SAP. The
Borrower will, and will cause each Subsidiary to, permit the Administrative
Agent and the Lenders (coordinated through the Administrative Agent), by their
respective representatives and agents, to inspect any of the Property, corporate
books and financial records of the Borrower and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Borrower
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers upon reasonable notice and at such reasonable times and
intervals as the Lenders may designate; provided that unless an Event of Default
exists, the Administrative Agent and the Lenders (coordinated through the
Administrative Agent) may only request one such inspection per year.
(j)    Merger. The Borrower will not, nor will it permit any Significant
Subsidiary to, merge or consolidate with or into any other Person, except that
(i) a


56
733301099 15483412

--------------------------------------------------------------------------------



Significant Subsidiary may merge into the Borrower or a Wholly Owned Subsidiary,
and (ii) the Borrower or any Significant Subsidiary may merge or consolidate
with any other Person provided that the Borrower or such Significant Subsidiary
shall be the continuing or surviving corporation and, prior to and after giving
effect to such merger or consolidation, no Default or Event of Default shall
exist and (iii) so long as no Default or Event of Default exists before or
immediately after giving effect thereto, any Significant Subsidiary may engage
in a division process in accordance with applicable insurance laws.
(k)    Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of a Substantial Portion of Property of the
Borrower and its Subsidiaries on a Consolidated basis to any other Person(s) in
any twelve month period; provided, however, that (i) Subsidiaries shall be
permitted to sell assets for fair market value in arm’s-length transactions (as
determined, in transactions out of the ordinary course of business, by the Board
of Directors of the selling Subsidiary acting in good faith) and (ii) so long as
no Default or Event of Default exists before or immediately after giving effect
thereto, any of the Borrower’s Subsidiaries may engage in a division process in
accordance with applicable insurance laws.  
(l)    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in or on the Property of the Borrower
or any of its Subsidiaries, except:
(i)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are not material and are paid promptly upon receipt of
notice of nonpayment, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;
(ii)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;
(iii)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation, including statutory deposits under
applicable insurance laws;
(iv)    Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or the Subsidiaries;


57
733301099 15483412

--------------------------------------------------------------------------------



(v)    Liens existing on the Effective Date and, in the case of Liens upon
Property of the Borrower, described in Schedule II;
(vi)    Liens upon the Property of Insurance Subsidiaries incurred in the
ordinary course of their business;
(vii)    Liens on Receivables and Receivables Related Assets in connection with
Permitted Securitization Transactions; and
(viii)    Other Liens securing obligations not exceeding at any time
$500,000,000 in aggregate principal amount.
(m)    Consolidated Capitalization. The Borrower will maintain at all times a
ratio of (a) Aggregate Specified Indebtedness to (b) the sum of (i) Aggregate
Specified Indebtedness plus (ii) Consolidated Net Worth of not greater than 0.35
to 1.0.
(n)    Minimum Consolidated Net Worth. The Borrower will at all times cause
Consolidated Net Worth to be not less than $8,650,000,000.
(o)    Sanctions Laws; Anti-Corruption Law; Beneficial Ownership Regulation.
(i)    The Borrower will maintain in effect, policies and procedures reasonably
designed to promote and achieve compliance (as determined by the Borrower in
good faith) by the Borrower and each Subsidiary and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws,
Anti-Terrorism Laws, and Sanctions laws.
(ii)    The Borrower will not, directly or, to its knowledge, indirectly, use
the proceeds of any Advance, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
this transaction, whether as Lender, Arranger, Administrative Agent or
otherwise) of Sanctions.
(iii)    The Borrower will not, directly or, to its knowledge, indirectly, use
the proceeds of any Advance for any purpose which would breach any
Anti-Corruption Law.
(iv)    The Borrower will (A) notify the Administrative Agent and each Lender
that previously received any Beneficial Ownership Certification (or a
certification that the Borrower qualifies for an express exclusion to the “legal
entity customer” definition under the Beneficial Ownership Regulation) of any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein (or, if applicable, the Borrower ceasing to fall within an express
exclusion to the definition of “legal entity customer” under the Beneficial
Ownership Regulation)


58
733301099 15483412

--------------------------------------------------------------------------------



and (B) promptly upon the reasonable request of the Administrative Agent or any
Lender, provide the Administrative Agent or directly to such Lender, as the case
may be, any information or documentation requested by it for purposes of
complying with the Beneficial Ownership Regulation.


59
733301099 15483412

--------------------------------------------------------------------------------



ARTICLE VI
EVENTS OF DEFAULT
Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance, any Facility Fee or any other amount payable hereunder when due and
such failure remains unremedied for five Business Days; or
(b)    Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made or deemed made; or
(c)    (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(b), (c)(i), (j), (k), (l), (m), (n),
(o)(ii) or (o)(iii) or the first sentence of Section 5.01(d) (solely with
respect to the existence of the Borrower); or (ii) the Borrower shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed, and such failure remains
unremedied for 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent or the Administrative Agent on behalf of
any Lender; or
(d)    The Borrower or any of its Subsidiaries shall fail to pay any principal
of any other Indebtedness of the Borrower which is outstanding in an aggregate
principal amount of at least $100,000,000, or its equivalent in other currencies
(in this clause (d) called “Material Indebtedness”) when the same becomes due
and payable (whether at scheduled maturity, by required prepayment,
acceleration, demand or otherwise); or any other event shall occur or condition
shall exist under any agreement or instrument relating to any Material
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
any Material Indebtedness, or to require the same to be prepaid or defeased
(other than by a regularly required payment); or
(e)    The Borrower or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Borrower
or any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against the Borrower or any of its Significant
Subsidiaries, such proceeding shall remain undismissed or unstayed for a period
of 60 days; or the Borrower or any of its Significant


60
733301099 15483412

--------------------------------------------------------------------------------



Subsidiaries shall take any corporate action to authorize any of the actions set
forth above in this subsection (e); or
(f)    In connection with the actual or alleged insolvency of any Significant
Insurance Subsidiary, any Insurance Regulatory Authority shall appoint a
rehabilitator, receiver, custodian, trustee, conservator or liquidator or the
like (collectively, a “conservator”) for such Significant Insurance Subsidiary,
or cause possession of all or any substantial portion of the property of such
Significant Insurance Subsidiary to be taken by any conservator (or any
Insurance Regulatory Authority shall commence any action to effect any of the
foregoing); or
(g)    A Change in Control shall occur; or
(h)    The Borrower or any of its Subsidiaries shall fail within 30 days to pay,
bond or otherwise discharge any judgment or order for the payment of money,
either singly or in the aggregate, in excess of $100,000,000, which is not
stayed on appeal or otherwise being appropriately contested in good faith; or
(i)    The Borrower shall terminate, or the PBGC shall institute proceedings
under Title IV of ERISA to terminate, or to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Single Employer Plan having Unfunded Liabilities in
excess of $20,000,000;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower,
declare the Advances, all interest thereon and all other amounts payable under
this Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default with respect to the Borrower of the kind referred
to in clause (e) above or with respect to any Material Insurance Subsidiary of
the kind referred to in clause (f) above, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.


61
733301099 15483412

--------------------------------------------------------------------------------



ARTICLE VII
THE ADMINISTRATIVE AGENT
Section 7.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article VII are solely
for the benefit of the Administrative Agent and the Lenders, and the Borrower
shall not have rights as a third-party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” herein (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
Section 7.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 7.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to this Agreement or applicable law, including for
the avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor


62
733301099 15483412

--------------------------------------------------------------------------------



Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 6.01), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default and
indicating that such notice is a “Notice of Default” is given to the
Administrative Agent in writing by the Borrower or a Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
(d)    Other than as set forth in Section 8.06(i)(iv), the Administrative Agent
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions. Without limiting the generality of
the foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Advances, or
disclosure of confidential information, to any Disqualified Institution.
Section 7.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition


63
733301099 15483412

--------------------------------------------------------------------------------



hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advances. The Administrative Agent may consult with legal counsel,
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 7.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
officers, directors, employees, agents, and representatives. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the
officers, directors, employees, agents, and representatives of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facility established
hereunder as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Section 7.06    Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving 30 days written
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent that, unless an Event of Default shall have occurred and then be
continuing, is reasonably acceptable to the Borrower. If no successor
Administrative Agent shall have been so appointed by the Majority Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation (the “Resignation
Effective Date”), then the retiring Administrative Agent may(but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent, which shall be a commercial bank organized under the laws of the United
States of America or of any State thereof and having total assets of at least
$1,000,000,000; provided that in no event shall any such successor
Administrative Agent be a Defaulting Lender or a Disqualified Institution.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (e) of the definition thereof, the Majority Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and appoint a successor;
provided that such appointment shall be subject to the approval of the Borrower
(which shall not be unreasonably withheld and shall not be required if an Event
of Default exists). If no such


64
733301099 15483412

--------------------------------------------------------------------------------



successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Majority Lenders and, so long as no Event of Default exists, the
Borrower) (the “Removal Effective Date”), then (i) such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date and (ii) the Borrower may, on behalf of the Lenders (and subject
to the approval of the Majority Lenders, which shall not be unreasonably
withheld), appoint a successor Administrative Agent, which shall meet the
qualifications set forth in the last sentence of Section 7.06(a). If at any time
there is no Administrative Agent, then all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as a
successor Administrative Agent has been appointed and accepted such appointment.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
documents delivered hereunder (except that in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders hereunder,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Majority
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance by a successor of its appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Administrative Agent
(other than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations (in its capacity as
Administrative Agent) under this Agreement or any document delivered in
connection herewith. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as (but not in duplication of) those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After any retiring or removed Administrative Agent’s resignation or
removal hereunder, the provisions of this Article VII and Section 8.04 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub-agents and their respective related Indemnified Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
Section 7.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their officers, directors,
employees, agents, and representatives and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their officers,


65
733301099 15483412

--------------------------------------------------------------------------------



directors, employees, agents, and representatives and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any related agreement or any document furnished hereunder or
thereunder.
Section 7.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, syndication or documentation agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Administrative Agent or a Lender hereunder.
Section 7.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Advance shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.03 and 8.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03 and 8.04.
Section 7.10    Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such


66
733301099 15483412

--------------------------------------------------------------------------------



Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 8414 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Advances, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement or any
documents related hereto or thereto).


67
733301099 15483412

--------------------------------------------------------------------------------



ARTICLE VIII
MISCELLANEOUS
Section 8.01    Amendments, Etc. Except as set forth in Section 2.09(e), no
amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrower and the Majority Lenders,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by each Lender
directly adversely affected thereby, do any of the following: (a) increase or
extend the Commitments of such Lender, (b) reduce the principal of, or interest
on, the Advances or any fees or other amounts payable by the Borrower to such
Lender hereunder, (c) postpone any date fixed for any payment of principal of,
or interest on, the Advances or any fees or other amounts payable such Lender
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of the Commitment of such Lender,
(d) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, which shall be
required for the Lenders or any of them to take any action hereunder or
(e) amend this Section 8.01; provided further that no amendment, waiver or
consent shall, unless in writing and signed by 100% of the Lenders, modify the
pro rata provisions of this Agreement in a manner that would alter the pro rata
sharing of payments required thereby; provided further that no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement. This Agreement and the
agreement referred to in Section 2.03(b) constitute the entire agreement of the
parties with respect to the subject matter hereof and thereof.
Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent that by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (ii) if the Administrative Agent and the
Borrower shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature in any provision of this
Agreement, then the Administrative Agent and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party hereto if the same is not objected
to in writing by the Majority Lenders within five Business Days following the
posting of such amendment to the Lenders.


68
733301099 15483412

--------------------------------------------------------------------------------



Section 8.02    Notices, Etc.
(a)    Subject to Section 8.02(b), all notices and other communications provided
for hereunder shall be in writing (including facsimile) and shall be mailed,
emailed or delivered by hand:
(i)    if to the Borrower:
CNA Financial Corporation
151 N. Franklin Street, 10th Floor
Chicago, Illinois 60606
Attention: Treasurer
Telephone No.: 312-822-5533
E-mail: AmyC.Adams@cna.com
with a copy to:
CNA Financial Corporation
151 N. Franklin Street, 10th Floor
Chicago, Illinois 60606
Attention: Assistant Treasurer
Telephone No.: 312-822-2272
E-mail: Amanda.Liebl@cna.com
(ii)    if to the Administrative Agent:
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
Mail Code: D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone No.: 704-590-2706
Facsimile No.: 704-590-2790
E-mail: agencyservices.requests@wellsfargo.com
with a copy to:
Wells Fargo Bank, National Association
550 South Tryon Street, 33rd Floor
MAC D1086-330
Charlotte, North Carolina, 28202
Attention: Michelle Dagenhart
Telephone No.: 704-410-0851
E-mail: michelle.s.dagenhart@wellsfargo.com


69
733301099 15483412

--------------------------------------------------------------------------------



(iii)    if to any Lender, at the Domestic Lending Office specified in the
Administrative Questionnaire of such Lender;
or, as to the Borrower or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Borrower and the Administrative Agent.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication including by posting such
notices or communications on internet or intranet websites such as SyndTrak or a
substantially similar electronic transmission system (the “Platform”) pursuant
to procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender pursuant to Article 2 if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communication pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    All notices and communications hereunder shall be deemed to have been
duly given or made (i) if hand delivered, when so delivered, (ii) if mailed
notices, three Business Days after being deposited in the mail, postage prepaid,
(iii) if sent to an e-mail address, upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (iv) if posted to an internet or intranet website, upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (iii) of notification that such notice or communication is
available and identifying the website address therefor; provided that (x)
notices and communications to the Administrative Agent pursuant to Article 2 or
7 shall not be effective until received by the Administrative Agent; and (y) any
notice or other communication that is not given (as described above) during
normal business hours of the recipient shall be deemed to have been given at the
opening of business on the next business day for the recipient.
(d)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE
AGENT DOES NOT WARRANT THE ADEQUACY OR COMPLETENESS OF THE PLATFORM AND
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMMUNICATIONS
EFFECTED THEREBY. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH ANY SUCH
COMMUNICATIONS OR THE PLATFORM. In no event shall the Administrative Agent have
any liability to the Borrower, any Subsidiary of the Borrower, any Lender or any
other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise),


70
733301099 15483412

--------------------------------------------------------------------------------



arising out of the transmission of any notices or communications through the
Platform, other than for direct or actual damages resulting from the gross
negligence or willful misconduct of the Administrative Agent, or any of its
Affiliates as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
Section 8.03    No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
Section 8.04    Costs, Expenses and Indemnification.
(a)    The Borrower agrees to pay and reimburse on demand all reasonable and
documented costs and expenses of the Administrative Agent and the Arrangers in
connection with (i) the arrangement and syndication of the credit facility
established hereby and (ii) the preparation, execution, delivery,
administration, modification and amendment of this Agreement and the other
documents to be delivered hereunder, including the reasonable and documented
fees and out-of-pocket expenses of a single counsel for the Administrative Agent
and the Arrangers with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities under this Agreement.
The Borrower further agrees to pay on demand all reasonable and documented costs
and expenses, if any (including reasonable and documented counsel fees and
expenses of the Administrative Agent and the Lenders), incurred by the
Administrative Agent or any Lender in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement and the
other documents to be delivered hereunder, including reasonable and documented
counsel fees and expenses in connection with the enforcement of rights under
this Section 8.04(a); provided that the Borrower will be responsible for the
fees and expenses of only one counsel for the Lenders (in addition to counsel
for the Administrative Agent) except to the extent that such counsel determines
that a conflict of interest requires separate counsel.
(b)    The Borrower hereby agrees to indemnify the Administrative Agent, each
Arranger, each Lender and each of their respective Affiliates and their
respective officers, directors, employees, agents, advisors and representatives
(each, an “Indemnified Party”) from and against any and all direct claims,
damages, losses, liabilities, penalties and reasonable and documented expenses
(including reasonable and documented fees and disbursements of counsel), joint
or several, that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or relating
to any investigation, litigation or proceeding or the preparation of any defense
with respect thereto arising out of or in connection with or relating to this
Agreement or the transactions contemplated hereby or any use made or proposed to
be made with the proceeds of the Advances, whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not any


71
733301099 15483412

--------------------------------------------------------------------------------



of the conditions precedent set forth in Article 3 are satisfied or the other
transactions contemplated by this Agreement are consummated, except to the
extent such direct claims, damages, losses, liabilities, penalties or expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnified Party, (y) result from a claim brought by the
Borrower against an Indemnifed Party for breach in bad faith of such Indemnified
Party’s obligations hereunder, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from a claim not involving an act or
omission of the Borrower and that is brought by an Indemnified Party against
another Indemnified Party (other than against an Arranger or the Administrative
Agent in their capacities as such).
The Borrower hereby further agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower for or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby or any use made or proposed to be
made with the proceeds of the Advances, except to the extent such liability is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnified Party or any of its Affiliates.
To the extent permitted by applicable law, the Borrower shall not assert and the
Borrower hereby waives, any claim against any Indemnified Party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or the transactions contemplated hereby.
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to the Administrative Agent (or any sub-agent thereof) or any director, officer,
employee, agent, affiliate, advisor or representative thereof of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent) or such director, officer, employee, agent, affiliate,
advisor or representative thereof, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the aggregate
Exposures at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), provided, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) in its capacity as such, or against any director, officer,
employee, agent, affiliate, advisor or representative of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity.
(d)    If any payment of principal of, or Conversion or Continuation of, any
Eurodollar Rate Advance is made other than on the last day of an Interest Period
for such Advance as a result of any optional or mandatory prepayment,
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason, the Borrower shall pay to the Administrative Agent for the account
of such Lender any amounts


72
733301099 15483412

--------------------------------------------------------------------------------



required to compensate such Lender for any additional losses, costs or expenses
(other than loss of profit) which it may reasonably incur as a result of such
payment, Continuation or Conversion and the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.
A certificate as to the amount of such losses, costs and expenses, submitted to
the Borrower and the Administrative Agent by such Lender, shall be conclusive
and binding for all purposes, absent manifest error.
Section 8.05    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Lender that such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.
Section 8.06    Assignments and Participations.
(a)    Each Lender may assign to one or more banks or other entities, with
notice to and the consent of the Administrative Agent and, unless (i) an Event
of Default shall have occurred and be continuing or (ii) such assignment is to
an existing Lender, an Affiliate of a Lender or an Approved Fund, the Borrower
(such consents not to be unreasonably withheld), all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Advances owing to it); provided that:
(i)    each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations of the assigning Lender under this
Agreement,
(ii)    except in the case of an assignment by a Lender to one of its Affiliates
or to another Lender, the amount of the Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event
(unless the Borrower and the Administrative Agent otherwise agree) be less than
the lesser of (x) such Lender’s Commitment hereunder and (y) $10,000,000 or an
integral multiple of $1,000,000 in excess thereof,
(iii)    each such assignment shall be to an Eligible Assignee,
(iv)    the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, and
(v)    the parties to each such assignment (other than the Borrower) shall
deliver to the Administrative Agent a processing and recordation fee of $3,500.


73
733301099 15483412

--------------------------------------------------------------------------------



Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).
(b)    By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as administrative agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(c)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
(and the Borrower and the Administrative Agent shall have consented to the
relevant assignment) and is in substantially the form of Exhibit B, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower.
(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its address referred to
in Section 8.02 a copy of


74
733301099 15483412

--------------------------------------------------------------------------------



each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of each of the Lenders and, with
respect to Lenders, the Commitment of, and principal amount (and stated
interest) of the Advances owing to, each such Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a
Lender hereunder for the purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(e)    Each Lender may sell participations to one or more Persons (excluding any
Persons primarily engaged in the insurance or mutual fund business) in or to all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Advances owing to it) (each, a
“Participant”); provided, however, that (i) such Lender’s obligations under this
Agreement (including its Commitment to the Borrower hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) in any proceeding under any Debtor Relief
Law in respect of the Borrower, such Lender shall remain and be, to the fullest
extent permitted by law, the sole representative with respect to the rights and
obligations held in the name of such Lender (whether such rights or obligations
are for such Lender’s own account or for the account of any participant) and (v)
no participant under any such participation agreement shall have any right to
approve any amendment or waiver of any provision of this Agreement, or to
consent to any departure by the Borrower therefrom, except to the extent that
any such amendment, waiver or consent would (x) reduce the principal of, or
interest on, the Advances, in each case to the extent the same are subject to
such participation, or (y) postpone any date fixed for the payment of principal
of, or interest on, the Advances, in each case to the extent the same are
subject to such participation. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations hereunder (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations hereunder) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


75
733301099 15483412

--------------------------------------------------------------------------------



(f)    Any Lender may, in connection with any permitted assignment or
participation or proposed assignment or participation pursuant to this Section
8.06 and subject to the provisions of Section 8.12, disclose to the assignee or
participant or proposed assignee or participant any information relating to the
Borrower or any of its Subsidiaries or Affiliates furnished to such Lender by or
on behalf of the Borrower.
(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time, without the consent of the Administrative Agent or the
Borrower, assign to an Affiliate of such Lender (excluding any Affiliate of such
Lender primarily engaged in the insurance or mutual fund business) all or any
portion of its rights (but not its obligations) under this Agreement.
(i)    (i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “DQ Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable DQ Trade Date (including as a
result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Borrower of an Assignment and Acceptance with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause shall not be void, but the other provisions of this clause shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable DQ Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate the Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Commitment, and/or (B) require such Disqualified Institution to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 8.06), all of its interest, rights and obligations
under this Agreement to one or more Eligible Assignees at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such


76
733301099 15483412

--------------------------------------------------------------------------------



interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement, each Disqualified Institution will be deemed to have
consented in the same proportion as the Lenders that are not Disqualified
Institutions consented to such matter, and (y) for purposes of voting on any
plan of reorganization or plan of liquidation pursuant to any Debtor Relief Laws
(a “Plan”), each Disqualified Institution party hereto hereby agrees (1) not to
vote on such Plan, (2) if such Disqualified Institution does vote on such Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the applicable bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).
(iv)    The Administrative Agent may, and upon request from any Lender shall,
and the Borrower hereby expressly authorizes the Administrative Agent to
(A) post the list of Disqualified Institutions provided by the Borrower and any
updates thereto from time to time (collectively, the “DQ List”) on the Platform
and/or (B) provide the DQ List to each Lender requesting the same.
Section 8.07    Governing Law; Submission to Jurisdiction. This Agreement shall
be governed by, and construed in accordance with, the law of the State of New
York. The Borrower hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in New York City for the purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. The Borrower irrevocably waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
the venue of any such proceeding brought in such a court and any claim that any
such proceeding brought in such a court has been brought in an inconvenient
forum. Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.02. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.


77
733301099 15483412

--------------------------------------------------------------------------------



Section 8.08    Severability. In case any provision in this Agreement shall be
held to be invalid, illegal or unenforceable, such provision shall be severable
from the rest of this Agreement, as the case may be, and the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 8.09    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Any
counterpart hereof may be executed and delivered via telecopier or e-mail (in a
pdf or similar file), and each such counterpart so executed and delivered shall
have the same force and effect as an originally executed and delivered
counterpart hereof.
Section 8.10    Survival. The obligations of the Borrower under
Sections 2.02(b), 2.08, 2.12, 2.15 and 8.04, and the obligations of the Lenders
under Section 7.05, shall survive the repayment of the Advances and the
termination of the Commitments. In addition, each representation and warranty
made, or deemed to be made by any Notice of Borrowing, herein or pursuant hereto
shall survive the making of such representation and warranty, and no Lender
shall be deemed to have waived, by reason of making any Advance, any Default or
Event of Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that such Lender or
the Administrative Agent may have had notice or knowledge or reason to believe
that such representation or warranty was false or misleading at the time such
extension of credit was made.
Section 8.11    Waiver of Jury Trial. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
Section 8.12    Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from the Borrower or any of its Subsidiaries or
Affiliates pursuant to this Agreement in confidence and for use in connection
with this Agreement, including for use in connection with its rights and
remedies hereunder, except for disclosure (a) to its Affiliates and to its legal
counsel, accountants, and other professional advisors and (provided that they
are advised of the confidential nature of the information and obligated to keep
such information confidential) to its and its Affiliates’ directors, officers,
employees, agents, and advisors, (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Affiliates, (c) as requested pursuant to or as required by law, regulation, or
legal process, (d) in connection with the exercise of any remedies hereunder or
any action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (e) to a proposed assignee or participant permitted under Section
8.06 which shall have agreed in writing for the benefit of the Borrower and its
Subsidiaries and Affiliates to keep such disclosed confidential information
confidential in accordance with this Section, (f) on a confidential


78
733301099 15483412

--------------------------------------------------------------------------------



basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (g) with the consent of the
Borrower, (h) to any actual or prospective party to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder which shall
have agreed in writing for the benefit of the Borrower and its Subsidiaries and
Affiliates to keep such disclosed confidential information confidential in
accordance with this Section or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower to the extent such source did not obtain or disclose such information
in violation of any confidentiality agreement.
Section 8.13    Nonliability of Lenders; No Fiduciary Relationship.
(a)    The relationship between the Borrower and the Lenders and the
Administrative Agent shall be solely that of borrower and lender. Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.
(b)    The Borrower, on behalf of itself and its Subsidiaries, agrees that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrower, its Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, any Lender or any of their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications.
Section 8.14    USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
Section 8.15    Electronic Execution. The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Acceptances, amendments or
other modifications, Notices of Borrowing, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the


79
733301099 15483412

--------------------------------------------------------------------------------



New York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.
Section 8.16    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 8.17    Acknowledgement Regarding Any Supported QFCs. To the extent that
this Agreement provides support, through a guarantee or otherwise, for hedge
agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that this Agreement and
any Supported QFC may in fact be stated to be governed by the laws of the State
of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support


80
733301099 15483412

--------------------------------------------------------------------------------



(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under this Agreement that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and this Agreement
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 8.17, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
Section 8.18    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Agreement, effective
from and after the Effective Date. The execution and delivery of this Agreement
shall not constitute a novation of any indebtedness or other obligations owing
to the Lenders or the Administrative Agent under the Existing Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Effective Date, the credit facilities described in the
Existing Agreement shall be amended, supplemented, modified and restated in
their entirety by the facilities described herein, and all loans and other
obligations of the Borrower outstanding as of such date under the Existing


81
733301099 15483412

--------------------------------------------------------------------------------



Agreement shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Advances,
together with any Advances funded on the Effective Date, reflect the respective
Commitment of the Lenders hereunder.
[The remainder of this page has been intentionally left blank]


82
733301099 15483412

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CNA FINANCIAL CORPORATION




 
 
By
/s/ James M. Anderson
 
 
 
Name: James M. Anderson
 
 
 
Title: Executive Vice President and
Chief Financial Officer



 
 
By
/s/ Lawrence J. Boysen
 
 
 
Name: Lawrence J. Boysen
 
 
 
Title: Senior Vice President and
Corporate Controller
 
 





Amended and Restated Credit Agreement
733301099 15483412





--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL


ASSOCIATION, as a Lender and as Administrative
Agent


 
 
By
/s/ Michelle S. Dagenhart
 
Name: Michelle S. Dagenhart
 
Title: Managing Director





Amended and Restated Credit Agreement
733301099 15483412





--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender


and as Syndication Agent


 
 
By
/s/ Kristen M. Murphy
 
Name: Kristen M. Murphy
 
Title: Vice President





Amended and Restated Credit Agreement
733301099 15483412





--------------------------------------------------------------------------------




ASSOCIATED BANK, NATIONAL
ASSOCIATION, as a Lender


 
 
By
/s/ Liliana Huerta Correa
 
Name: Liliana Huerta Correa
 
Title: Senior Vice President







Amended and Restated Credit Agreement
733301099 15483412





--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
 
 
By
/s/ Robin Noret
 
Name: Robin Noret
 
Title: Vice President





Amended and Restated Credit Agreement
733301099 15483412





--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Lender


 
 
By
/s/ Ronnie Glenn
 
Name: Ronnie Glenn
 
Title: Director





Amended and Restated Credit Agreement
733301099 15483412





--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender


 
 
By
/s/ John Modin
 
Name: John Modin
 
Title: Vice President & Managing Director





Amended and Restated Credit Agreement
733301099 15483412





--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as a


Lender


 
 
By
/s/ Joshua Metcalf
 
Name: Joshua Metcalf
 
Title: VP





Amended and Restated Credit Agreement
733301099 15483412





--------------------------------------------------------------------------------




U.S. BANK, NATIONAL ASSOCIATION, as a


Lender


 
 
By
/s/ Glenn Schuermann
 
Name: Glenn Schuermann
 
Title: Vice President





Amended and Restated Credit Agreement
733301099 15483412





--------------------------------------------------------------------------------




SCHEDULE I
Lenders and Commitments
Lender
Commitment
Wells Fargo Bank, National Association
$47,000,000
JPMorgan Chase Bank, N.A.
$47,000,000
Associated Bank, National Association
$26,000,000
Bank of America, N.A.
$26,000,000
Barclays Bank PLC
$26,000,000
Citibank, N.A.
$26,000,000
The Northern Trust Company
$26,000,000
U.S. Bank, National Association
$26,000,000
Total
$250,000,000



















733301099 15483412
Schedule I



--------------------------------------------------------------------------------




SCHEDULE II
Existing Liens
None.




733301099 15483412
Schedule II

--------------------------------------------------------------------------------




EXHIBIT A
NOTICE OF BORROWING
Wells Fargo Bank, National Association,
as Administrative Agent for the
Lenders parties to the Credit
Agreement referred to below
[            ]
[            ]
Attention: [        ]
[Date]
Ladies and Gentlemen:
The undersigned, CNA Financial Corporation (the “Borrower”), refers to the
Amended and Restated Revolving Credit Agreement, dated as of December 19, 2019
(as from time to time amended, the “Credit Agreement”, the terms defined therein
being used herein as therein defined), among the undersigned, certain Lenders
parties thereto and Wells Fargo Bank, National Association, as Administrative
Agent for said Lenders, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.02(a) of the Credit Agreement:
(i)The Business Day of the Proposed Borrowing is ___________ __, _____.
(ii)The Type of Advances initially comprising the Proposed Borrowing is [Base
Rate Advances] [Eurodollar Rate Advances].
(iii)The aggregate amount of the Proposed Borrowing is $___________.
[(iv)    The initial Interest Period for each Advance made as part of the
Proposed Borrowing is ______ month[s]]1.    
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(a)each of the representations and warranties contained in Section 4.01
(excluding the Excluded Representations) is correct in all material respects,
before and after giving effect to the Proposed Borrowing and to the application
of the proceeds therefrom, as though made on and as of such date;




1    For Eurodollar Rate Advances only.
Notice of Borrowing
733301099 15483412





--------------------------------------------------------------------------------



                                          
(b)no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or, to the best of the undersigned’s knowledge, a Default.


Very truly yours,
CNA FINANCIAL CORPORATION
By
______________________________

Name:
Title:
By
__________________________

Name:
Title:






733301099 15483412
Notice of Borrowing

--------------------------------------------------------------------------------


- 1-


EXHIBIT B
ASSIGNMENT AND ACCEPTANCE
Dated ____________ __, _____
Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of December 19, 2019 (as from time to time amended, the “Credit Agreement”)
among CNA Financial Corporation, a Delaware corporation (the “Borrower”), the
Lenders (as defined in the Credit Agreement) and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.
_____________ (the “Assignor”) and _____________ (the “Assignee”) agree as
follows:
1.    The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof which represents the percentage interest specified on Schedule 1 of all
outstanding rights and obligations under the Credit Agreement, including such
interest in the Assignor’s Commitment and the Advances owing to the Assignor.
After giving effect to such sale and assignment, the Assignee’s Commitment and
the amount of the Advances owing to the Assignee will be as set forth in
Schedule 1.
2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto.
3.    The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) confirms that it is an Eligible Assignee; (iv)
appoints and authorizes the Administrative Agent to take such action as
administrative agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (v) agrees that
it


Assignment and Acceptance
733301099 15483412



--------------------------------------------------------------------------------

- 2-


will perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Lender;
[and] (vi) specifies as its Domestic Lending Office (and address for notices)
and Eurodollar Lending Office the offices set forth beneath its name on the
signature pages hereof [and (vii) attaches the forms prescribed by the IRS
certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement or such other documents as are necessary
to indicate that all such payments are subject to such rates at a rate reduced
by an applicable tax treaty].1 


4.    Following the execution of this Assignment and Acceptance by the Assignor
and the Assignee and the consent of the Borrower, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent.
The effective date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified on
Schedule 1 hereto (the “Effective Date”).
5.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
6.    Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement in respect of the interest assigned hereby (including all
payments of principal, interest and fees with respect thereto) to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Credit Agreement for periods prior to the Effective Date directly
between themselves.
7.    This Assignment and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.










                                    
1    If the Assignee is organized under the laws of a jurisdiction outside the
United States.


Assignment and Acceptance
733301099 15483412



--------------------------------------------------------------------------------


- 3-


SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE
Percentage assigned to Assignee    _______________%
Assignee’s Commitment        $______________
Aggregate outstanding principal
amount of Advances assigned    $______________
Effective Date (if other than
date of acceptance by
Administrative Agent)*            __________ __, _____
[NAME OF ASSIGNOR], as Assignor
By______________________________


Name:


Title:






















733301099 15483412
12380729v6 24740.00262
Annex 1 to Assignment and Assumption

--------------------------------------------------------------------------------


- 4-




[NAME OF ASSIGNEE], as Assignee
By______________________________


Name:


Title:
Domestic Lending Office:
Eurodollar Lending Office:
*    This date should be no earlier than the date of acceptance by the
Administrative Agent.
Accepted this ____ day
of _______, _____
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By_____________________


Name:


Title:
CONSENTED TO:
CNA FINANCIAL CORPORATION
By_____________________
  
Name:


Title:


By_____________________
  
Name:


Title:




733301099 15483412
12380729v6 24740.00262
Annex 1 to Assignment and Assumption

--------------------------------------------------------------------------------


- 5-


EXHIBIT C
[Form of Opinion of Counsel of the Borrower]
[Date]
To the Lenders party to the
Credit Agreement referred to
below
Wells Fargo Bank, National Association,
as Administrative Agent
550 South Tryon Street, 33rd Floor
Charlotte, North Carolina, 28202
Ladies and Gentlemen:
I have acted as counsel to CNA Financial Corporation (the “Borrower”) in
connection with the Amended and Restated Revolving Credit Agreement (the “Credit
Agreement”) dated as of December 19, 2019, among the Borrower, the Lenders named
therein and Wells Fargo Bank, National Association, as Administrative Agent,
providing for Advances to be made by said Lenders to the Borrower in an
aggregate principal amount not exceeding $250,000,000. Terms defined in the
Credit Agreement are used in this opinion letter as defined therein. This
opinion letter is being delivered pursuant to Section 3.01(e) of the Credit
Agreement.
In rendering the opinion expressed below, I, or attorneys under my supervision,
have examined the following agreements, instruments and other documents:
(a)
the Credit Agreement; and

(b)    such corporate records of the Borrower and such other documents as I have
deemed necessary as a basis for the opinions expressed below.
In my examination, I have assumed the genuineness of all signatures (other than
those of the Borrower), the authenticity of all documents submitted to me as
originals and the conformity with authentic original documents of all documents
submitted to me as copies. When relevant facts were not independently
established, I have relied upon certificates of governmental officials and
appropriate representatives of the Borrower and upon representations made in or
pursuant to the Credit Agreement.
In rendering the opinions expressed below, I have assumed, with respect to all
of the documents referred to in this opinion letter, that (except, to the extent
set forth in the opinions expressed below, as to the Borrower):




733301099 15483412
Opinion of Counsel of the Borrower



--------------------------------------------------------------------------------

- 6-


(i)
such documents have been duly authorized by, have been duly executed and
delivered by, and constitute legal, valid, binding and enforceable obligations
of, all of the parties to such documents;

(ii)
all signatories to such documents have been duly authorized; and

(iii)
all of the parties to such documents are duly organized and validly existing and
have the power and authority (corporate or other) to execute, deliver and
perform such documents.

Based upon and subject to the foregoing and subject also to the comments and
qualifications set forth below, and having considered such questions of law as I
have deemed necessary as a basis for the opinions expressed below, I am of the
opinion that:
1.    The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
2.    The Borrower has all requisite corporate power to execute and deliver, and
to perform its obligations and to incur liabilities under, the Credit Agreement.
3.    The execution, delivery and performance by the Borrower of, and the
incurrence by the Borrower of liabilities under, the Credit Agreement have been
duly authorized by all necessary corporate action on the part of the Borrower.
4.    The Credit Agreement has been duly executed and delivered by the Borrower.
5.    The Credit Agreement constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting the rights of creditors generally
and except as the enforceability of the Credit Agreement is subject to the
application of general principles of equity (regardless of whether considered in
a proceeding in equity or at law), including (a) the possible unavailability of
specific performance, injunctive relief or any other equitable remedy and
(b) concepts of materiality, reasonableness, good faith and fair dealing.
6.    No authorization, approval or consent of, and no filing or registration
with, any governmental or regulatory authority or agency of the United States of
America or the State of New York is required on the part of the Borrower for the
execution, delivery or performance by the Borrower of, or for the incurrence by
the Borrower of any liabilities under, the Credit Agreement.
7.    The execution, delivery and performance by the Borrower of, and the
consummation by the Borrower of the transactions contemplated by, the Credit
Agreement do not and will not (a) violate any provision of the charter or


733301099 15483412
Opinion of Counsel of the Borrower



--------------------------------------------------------------------------------

- 7-


by-laws of the Borrower, (b) violate any applicable law, rule or regulation of
the United States of America (including Regulations T, U and X) or the State of
New York, (c) violate any order, writ, injunction or decree of any court or
governmental authority or agency or any arbitral award applicable to the
Borrower and its Subsidiaries of which I have knowledge (after due inquiry) or
(d) result in a breach of, constitute a default under, require any consent
under, or result in the acceleration or required prepayment of any indebtedness
pursuant to the terms of, any agreement or instrument of which I have knowledge
(after due inquiry) to which the Borrower and its Subsidiaries is a party or by
which any of them is bound or to which any of them is subject, or result in the
creation or imposition of any Lien upon any property of the Borrower pursuant to
the terms of any such agreement or instrument.
8.    Other than as disclosed in filings of the Borrower with the Securities and
Exchange Commission, I have no knowledge (after due inquiry) of any legal or
arbitral proceedings, or any proceedings by or before any governmental or
regulatory authority or agency, now pending or threatened against or affecting
the Borrower or any of its Subsidiaries or any of their respective Properties
that, if adversely determined, could have a Material Adverse Effect.
9.    The Borrower is not an “investment company”, or a Person “controlled by”
an “investment company”, as such terms are defined in the Investment Company Act
of 1940.
The foregoing opinions are subject to the following comments and qualifications:
(a)    The enforceability of Section 8.04(b) of the Credit Agreement may be
limited by laws limiting the enforceability of provisions exculpating or
exempting a party from, or requiring indemnification of a party for, its own
action or inaction, to the extent such action or inaction involves gross
negligence, recklessness or willful or unlawful conduct.
(b)    The enforceability of provisions in the Credit Agreement to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.
(c)    I express no opinion as to (i) the effect of the laws of any jurisdiction
in which any Lender is located (other than the State of New York) that limit the
interest, fees or other charges such Lender may impose, (ii) Section 2.16 of the
Credit Agreement, (iii) the second sentence of Section 8.07 of the Credit
Agreement, insofar as such sentence relates to the subject matter jurisdiction
of the United States District Court for the Southern District of New York to
adjudicate any controversy related to the Credit Agreement, (iv) the waiver of
inconvenient forum set forth in Section 8.07 of the Credit Agreement with
respect


733301099 15483412
Opinion of Counsel of the Borrower



--------------------------------------------------------------------------------

- 8-


to proceedings in the United States District Court for the Southern District of
New York and (v) Section 8.08 of the Credit Agreement.
The foregoing opinions are limited to matters involving the Federal laws of the
United States, the law of the State of New York and the General Corporation Law
of the State of Delaware, and I do not express any opinion as to the laws of any
other jurisdiction. The opinions expressed herein are as of the date hereof. I
assume no obligation to update or supplement this opinion letter to reflect any
facts or circumstances that may hereafter come to my attention or any changes in
applicable law that may hereafter occur.
At the request of the Borrower, this opinion letter is, pursuant to Section
3.01(e) of the Credit Agreement, provided to you by me in my capacity as Counsel
of the Borrower and may not be relied upon by any Person for any purpose other
than in connection with the transactions contemplated by the Credit Agreement
without, in each instance, my prior written consent. The opinions contained
herein are limited to the matters expressly stated herein, and no opinion may be
inferred or implied beyond the matters expressly stated herein.
Very truly yours,




José Ramón González
Executive Vice President and General Counsel


733301099 15483412
Opinion of Counsel of the Borrower



--------------------------------------------------------------------------------


- 9-


EXHIBIT D
COMPLIANCE CERTIFICATE
To:
The Lenders parties to the

Credit Agreement Described Below


This Compliance Certificate is furnished pursuant to the Amended and Restated
Revolving Credit Agreement dated as of December 19, 2019 (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”) among the
Borrower, the banks named therein and Wells Fargo Bank, National Association, as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected or appointed [ ] of the Borrower;
2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 
 
 
 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___ day of_________, 20__.
 
 



773301099 15483412
12380729v6 24740.00262
Compliance Certificate



--------------------------------------------------------------------------------


-10-


SCHEDULE I TO COMPLIANCE CERTIFICATE
Schedule of Compliance as of with
Provisions of Sections 5.01(m) and 5.01(n) of
the Credit Agreement
1.
Section 5.01(m) - Consolidated Capitalization
 
 
 
 
 
 
 
A.
Aggregate Specified Indebtedness
$__________
 
 
 
 
 
 
B.
Consolidated Capitalization
 
 
 
 
 
 
 
 
(i)
Aggregate Specified Indebtedness
$__________
 
 
 
 
 
 
 
(ii)
Consolidated Net Worth:
$__________
 
 
 
 
 
 
 
(iii)
Sum of (i) and (ii)
$__________
 
 
 
 
 
 
C.
Ratio of A to B
____:1.0
 
 
 
 
 
 
D.
Permitted Ratio
Not greater than 0.35:1.0
 
 
 
 
 
 
 
Complies ____ Does Not Comply _____
 
 
 
 
 
 
2.
Section 5.01(n) - Minimum Consolidated Net Worth
 
 
 
 
 
 
 
A.
Consolidated Net Worth
$__________
 
 
 
 
 
 
B.
Minimum Consolidated Net Worth:
$8,650,000,000
 
 
 
 
 
 
C.
Required Comparison:
A > B
 
 
 
 
 
 
 
Complies ____ Does Not Comply _____
 



773301099 15483412
12380729v6 24740.00262
Schedule I to Compliance Certificate



--------------------------------------------------------------------------------


-11-


EXHIBIT E
[FORM OF]
PROMISSORY NOTE
New York, New York
[Date]
For value received, [NAME OF BORROWER], a [ ] corporation (the “Borrower”),
promises to pay to the order of [name of Lender] (the “Lender”) (i) the unpaid
principal amount of each Advance made by the Lender to the Borrower under the
Credit Agreement referred to below, when and as due and payable under the terms
of the Credit Agreement, and (ii) interest on the unpaid principal amount of
each such Advance on the dates and at the rate or rates provided for in the
Credit Agreement. All such payments of principal and interest shall be made to
the accounts specified in the Credit Agreement, in immediately available funds.
All Advances made by the Lender, and all repayments of the principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such
Advance then outstanding shall be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached hereto and made
a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.
This note is one of the promissory notes issued pursuant to the Amended and
Restated Revolving Credit Agreement dated as of December 19, 2019, among CNA
Financial Corporation, the Lenders from time to time party thereto, and Wells
Fargo Bank, National Association, as Administrative Agent (as the same may be
amended from time to time, the “Credit Agreement”). Terms defined in the Credit
Agreement are used herein with the same meanings. Reference is made to the
Credit Agreement for provisions for the mandatory and optional prepayment hereof
and the acceleration of the maturity hereof.
This note shall be governed by and construed in accordance with the laws of the
State of New York.
[NAME OF BORROWER],
By
______________________________

Name:
Title:
By
______________________________

Name:
Title:


733301099 15483412
Promissory Note



--------------------------------------------------------------------------------


-12-


SCHEDULE OF ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of Advance
Amount of Principal Repaid
Unpaid Principal Balance
Notations Made By
 
 
 
 
 





733301099 15483412
Promissory Note



--------------------------------------------------------------------------------


-13-


EXHIBIT F-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of December 19, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CNA Financial Corporation, the
Lenders parties thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]




733301099 15483412
12380729v6 24740.00262



--------------------------------------------------------------------------------


-14-


EXHIBIT F-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of December 19, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CNA Financial Corporation, the
Lenders parties thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]






733301099 15483412
12380729v6 24740.00262



--------------------------------------------------------------------------------


-15-


EXHIBIT F-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of December 19, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CNA Financial Corporation, the
Lenders parties thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]








733301099 15483412
12380729v6 24740.00262



--------------------------------------------------------------------------------


-16-


EXHIBIT F-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of December 19, 2019 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CNA Financial Corporation, the
Lenders parties thereto, and Wells Fargo Bank, National Association, as
Administrative Agent.
Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to this Credit Agreement, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]




733301099 15483412
12380729v6 24740.00262

